



EXECUTION VERSION
FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
FOR
LARAMIE ENERGY, LLC
Dated as of October 18, 2018




12111833.11

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE I. DEFINITIONS
3
 
 
ARTICLE II. THE LIMITED LIABILITY COMPANY
16
2.1


 
Formation
16
2.2


 
Name
16
2.3


 
Certificate of Formation
16
2.4


 
Registered Office and Agent; Principal Place of Business
16
2.5


 
Purpose
17
2.6


 
Classes of Units; Issuance of Additional Membership Interests
17
2.7


 
The Members
18
2.8


 
Voting
18
2.9


 
Term
18
2.10


 
Redemption of Class A Preferred Units
18
 
 
 
 
ARTICLE III. CAPITAL CONTRIBUTIONS
19
3.1


 
Capital Contributions
19
3.2


 
Additional Capital Contributions
19
3.3


 
No Third Party Right to Enforce
20
3.4


 
Return of Contributions
20
3.5


 
BHCA Matters
20
 
 
 
 
ARTICLE IV. REPRESENTATIONS, WARRANTIES AND COVENANTS
21
4.1


 
General Representations and Warranties
21
4.2


 
Conflict and Tax Representations
22
4.3


 
Investment Representations and Warranties
22
4.4


 
Survival
22
 
 
 
 
ARTICLE V. COMPANY MANAGEMENT
22
5.1


 
Board of Managers
22
5.2


 
Major Decisions
25
5.3


 
Additional Board Activities
26
5.4


 
Duties of Board Members and Officers
27
5.5


 
Reliance by Third Parties
27
5.6


 
Information Relating to the Company
28
5.7


 
Exculpation and Indemnification; Litigation
28
5.8


 
Officers
29
5.9


 
[Reserved]
30
5.10


 
Other Investments of Investor Parties; Waiver of Conflicts of Interest
30
5.11


 
Class A Consents
31
5.12


 
Specified Manager Consents
32



i
12111833.11

--------------------------------------------------------------------------------





 
 
 
 
ARTICLE VI. MEMBERS
33
6.1


 
Limited Liability
33
6.2


 
No State-Law Partnership
33
6.3


 
Tax Matters Partner
34
6.4


 
Partnership Representative
34
 
 
 
 
ARTICLE VII. DISTRIBUTIONS TO THE MEMBERS
35
7.1


 
Distributions
35
7.2


 
Distributions in Kind
37
7.3


 
Tax Distributions
37
 
 
 
 
ARTICLE VIII. ALLOCATION OF PROFITS AND LOSSES
37
8.1


 
Allocations of Profits and Losses
37
8.2


 
Regulatory Allocations
38
8.3


 
Other Allocation Rules
40
 
 
 
 
ARTICLE IX. ALLOCATION OF TAXABLE INCOME AND TAX LOSSES
40
9.1


 
Allocation of Taxable Income and Tax Losses
40
9.2


 
Allocation of Section 704(c) Items
40
9.3


 
Allocation of Tax Credits
40
9.4


 
Allocation of Recapture Items
41
9.5


 
Income Tax Allocations with Respect to Oil and Gas Properties
41
9.6


 
Allocations Solely for Tax Purposes
42
 
 
 
 
ARTICLE X. ACCOUNTING AND REPORTING
42
10.1


 
Books
42
10.2


 
Capital Accounts; Tax Elections
42
10.3


 
Transfers During Year
42
10.4


 
Reports
43
10.5


 
Section 754 Election
44
 
 
 
 
ARTICLE XI. TRANSFER OF MEMBER’S INTEREST
44
11.1


 
Restrictions on Transfers and Liens
44
11.2


 
Permitted Transfers
44
11.3


 
Sale Participation Rights
44
11.4


 
Forced Sale Right
45
11.5


 
Substitution of a Member
46
11.6


 
Conditions to Substitution
46
11.7


 
Admission as a Member
46
11.8


 
Regulatory Issue
47
11.9


 
Initial Public Offering and Piggyback Registration Rights
47
 
 
 
 
ARTICLE XII. RESIGNATION, DISSOLUTION AND TERMINATION
49
12.1


 
Resignation
49



ii
12111833.11

--------------------------------------------------------------------------------





12.2


 
Dissolution
49
12.3


 
Liquidation
50
12.4


 
Certificate of Cancellation
51
 
 
 
 
ARTICLE XIII. NOTICES
51
13.1


 
Method of Notices
51
13.2


 
Computation of Time
51
 
 
 
 
ARTICLE XIV. CLASS B UNITS
51
14.1


 
Class B Units
51
 
 
 
 
ARTICLE XV. GENERAL PROVISIONS
53
15.1


 
Amendment
53
15.2


 
Waiver
53
15.3


 
Confidentiality
53
15.4


 
Public Announcements
54
15.5


 
Applicable Law
54
15.6


 
Dispute Resolution; Arbitration
54
15.7


 
Severability
55
15.8


 
Specific Performance
55
15.9


 
Headings
55
15.10


 
Entire Agreement; Conflicts
55
15.11


 
Transaction Costs
55
15.12


 
References
55
15.13


 
U.S. Dollars
55
15.14


 
Counterparts
56
15.15


 
Additional Documents
56
15.16


 
No Third Party Beneficiaries
56





List of Exhibits and Schedules
Exhibit A    Members’ Addresses and Units
Exhibit 7.1    Calculation Of Sharing Percentages
Schedule 5.7(f)    Insurance
Schedule 15.6    Arbitration




iii
12111833.11

--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
FOR
LARAMIE ENERGY, LLC
This Fourth Amended and Restated Limited Liability Company Agreement (this
“Agreement”) of Laramie Energy, LLC, a Delaware limited liability company (f/k/a
Piceance Energy, LLC) (the “Company”), dated as of October 18, 2018 (the
“Effective Date”), is among the Members.
RECITALS
A.    On May 10, 2012, Laramie Energy II, LLC, a Delaware limited liability
company (“Laramie II”), filed a Certificate of Formation (the “Certificate”)
forming the Company as a limited liability company under the Delaware Limited
Liability Company Act (as amended from time to time, the “Act”), and, effective
December 23, 2015, the Company’s name was changed from Piceance Energy, LLC to
Laramie Energy, LLC;
B.    Laramie II, as the sole member of the Company, entered into the Company’s
Limited Liability Company Agreement dated as of May 10, 2012 (the “Original
Agreement”), as amended and restated in its entirety by that certain Amended and
Restated Limited Liability Company Agreement of the Company dated August 31,
2012 (the “First Amended LLC Agreement”), which First Amended LLC Agreement
superseded the Original Agreement;
C.    Pursuant to that certain Amendment No. 1 to the First Amended LLC
Agreement dated March 9, 2015 (the “Amendment 1 to First A&R LLC Agreement”),
the Company admitted as Members the Avista Parties, Boswell, the DLJ IV Parties,
and the Wells Fargo Member, and effected certain other amendments;
D.    The First Amended LLC Agreement, as amended by Amendment 1 to First A&R
LLC Agreement, was amended and restated in its entirety by a Second Amended and
Restated Limited Liability Company Agreement of the Company dated July 27, 2015
(the “Second Amended LLC Agreement”), which Second Amended LLC Agreement
superseded the First Amended LLC Agreement, as amended by Amendment 1 to First
A&R LLC Agreement;
E.    Pursuant to that certain (i) Amendment No. 1 to the Second Amended LLC
Agreement dated July 31, 2015 (“Amendment 1 to Second A&R LLC Agreement”), and
(ii) Amendment No. 2 to the Second Amended LLC Agreement dated August 28, 2015
(“Amendment 2 to Second A&R LLC Agreement”, and together with the Amendment 1 to
Second A&R LLC Agreement, the “Amended Agreement”), the Company admitted as
Members the Mesa Member and the Incentive Member, respectively, and effected
certain other amendments;
F.    On February 22, 2016, the Amended Agreement was amended and restated in
its entirety by a Third Amended and Restated Limited Liability Company Agreement
(the “Third Amended LLC Agreement”) for the purpose of, among other things,
(i) creating an additional class


1
12111833.11

--------------------------------------------------------------------------------





of units called “Class A Preferred Units,” (ii) admitting Boswell and Webster as
a Member, (iii) revising the Sharing Ratios and the Sharing Percentages of the
Members, (iv) incorporating herein the terms and provisions of Amendment 1 to
Second A&R LLC Agreement and Amendment 2 to Second A&R LLC Agreement, and
(v) providing for certain other matters, all as permitted under the Act;
G.    Pursuant to that certain (i) Amendment No. 1 to the Third Amended LLC
Agreement dated as of February 28, 2018 (the “Amendment 1 to Third A&R LLC
Agreement”), the Company admitted as a Member Black Hills Exploration and
Production, Inc., a Wyoming corporation (the “Black Hills Member”), and effected
certain other amendments, and (ii) Amendment No. 2 to Third Amended and Restated
LLC Agreement dated as of September __, 2018 (the “Amendment 2 to Third A&R LLC
Agreement”), the Company admitted as Members EnCap Energy Capital Fund VI, L.P.,
a Texas limited partnership, and EnCap Energy VI-B Acquisitions, L.P., a Texas
limited partnership (together, the “EnCap Members”), as well as certain other
investors that received Class A Units in the Company in connection with the
dissolution of Laramie II (the “Other Investors”); and
H.    The Parties hereto desire to amend and restate in its entirety the Third
Amended LLC Agreement, as amended by Amendment 1 to Third A&R LLC Agreement and
Amendment 2 to Third A&R LLC Agreement, to: (i) reflect Laramie II’s, the EnCap
Members’ and the Other Investors’ resignation and removal as Members,
(ii) revise the designation of replacement Board Members; (iii) revise certain
rights and obligations with respect to the transferability and tender of Units
by certain Class A Unitholders; (iv) revise the Sharing Ratios and the Sharing
Percentages of the Members, (v) incorporate herein the terms and provisions of
Amendment 1 to Third A&R LLC Agreement and Amendment 2 to Third A&R LLC
Agreement; and (vi) provide for certain other matters, all as permitted under
the Act.
In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Members agree as follows:


2
12111833.11

--------------------------------------------------------------------------------






ARTICLE I.
DEFINITIONS
In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the indicated meaning:
“Accrued Dividends” means, with respect to any Class A Preferred Unit, as of any
date, the accrued and unpaid portion of the Quarterly Dividend Amount on such
Class A Preferred Unit from, and including, the most recently preceding
Quarterly Payment Date (or the date of the issuance of such Class A Preferred
Unit, if such date is prior to the first Quarterly Payment Date) to, but not
including, such date.
“Act” is defined in Recital A.
“Adjusted Capital Account Deficit” means, with respect to any Member, a deficit
balance in such Member’s Capital Account at the end of any Allocation Period
after giving effect to the following adjustments: (a) credit to such Capital
Account the additions, if any, permitted by Treasury Regulations
§§ 1.704-1(b)(2)(ii)(c) (referring to obligations to restore a capital account
deficit), 1.704‑2(g)(1) (referring to “partnership minimum gain”) and
1.704‑2(i)(5) (referring to a partner’s share of “partner nonrecourse debt
minimum gain”), and (b) debit to such Capital Account the items described in
§§ 1.704‑1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations. This
definition of Adjusted Capital Account Deficit is intended to comply with the
provisions of Treasury Regulations §§ 1.704‑1(b)(2)(ii)(d) and 1.704-2.
“Affiliate” means with respect to a Person, any other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. As used in this definition, the word
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.
“Agreement” is defined in the introductory paragraph.
“Allocation Period” means the period (a) commencing on the date hereof or, for
any Allocation Period other than the first Allocation Period, the day following
the end of a prior Allocation Period and (b) ending (i) on the last day of each
fiscal year; (ii) the day preceding any day in which an adjustment to the
Carrying Value of the Company’s properties pursuant to clauses (b)(i), (b)(ii),
(b)(iii) or (b)(v) of the definition of Carrying Value occurs; (iii) immediately
after any day in which an adjustment to the Carrying Value of the Company’s
properties pursuant to clause (b)(iv) of the definition of Carrying Value occurs
or (iv) on any other date determined by the Board.
“Amended Agreement” is defined in Recital E.
“Amendment 1 to First A&R LLC Agreement” is defined in Recital C.
“Amendment 1 to Second A&R LLC Agreement” is defined in Recital E.
“Amendment 2 to Second A&R LLC Agreement” is defined in Recital E.


3
12111833.11

--------------------------------------------------------------------------------





“Amendment 1 to Third A&R LLC Agreement” is defined in Recital G.
“Amendment 2 to Third A&R LLC Agreement” is defined in Recital G.
“Assets” is defined in Section 2.5.
“Avista Manager” means any Board Member that is appointed to the Board by the
Avista Parties pursuant to Section 5.1(b).
“Avista Parties” means ACP LE, L.P., a Delaware limited partnership, and ACP LE
(Offshore), L.P., a Delaware limited partnership, collectively.
“Bank Revolving Credit Facility” means any reserve-based revolving credit
facility provided by commercial banks with borrowing availability subject to a
conforming borrowing base determined in accordance with customary oil and gas
lending criteria and subject to periodic redetermination and adjustment
(including that certain Credit Agreement dated June 4, 2012 with JP Morgan Chase
Bank, N.A. as Agent, as amended or restated from time to time).
“Bankruptcy” means, with respect to a Person, any of the following acts or
events: (a) making an assignment for the benefit of creditors, (b) filing a
voluntary petition in bankruptcy, (c) becoming the subject of an order for
relief or being declared insolvent or bankrupt in any federal or state
bankruptcy or insolvency proceeding, (d) filing a petition or answer seeking a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law or regulation, (e) filing
an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against it in a proceeding of the type described
in clause (c) or (d) of this definition, (f) making an admission in writing of
an inability to pay debts as they mature, (g) giving notice to any governmental
authority that insolvency has occurred, that insolvency is pending, or that
operations have been suspended, (h) seeking, consenting to, or acquiescing in
the appointment of a trustee, receiver, or liquidator of all or any substantial
part of its properties, or (i) the expiration of 90 days after the date of the
commencement of a proceeding against such Person seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any statute, law, or regulation if the proceeding has not been
previously dismissed, or the expiration of 60 days after the date of the
appointment, without such Person’s consent or acquiescence, of a trustee,
receiver, or liquidator of such Person or of all or any substantial part of such
Person’s properties, if the appointment has not previously been vacated or
stayed, or the expiration of 60 days after the date of expiration of a stay, if
the appointment has not been previously vacated.
“BHC Affiliate” is defined in Section 3.5(a).
“BHC Investor” means a Member that is (i) subject to the BHCA, (ii) is
designated as a systematically important financial institution under the
Dodd-Frank Wall Street Reform and Consumer Protection Act; or (iii) is directly
or indirectly “controlled” (as that term is defined in the BHCA) by a company
that is subject to the BHCA or the Dodd-Frank Wall Street Reform and Consumer
Protection Act.


4
12111833.11

--------------------------------------------------------------------------------





“BHCA” means the Bank Holding Company Act of 1956, as amended.
“Black Hills Member” is defined in Recital G.
“Board” or “Board of Managers” is defined in Section 5.1(a).
“Board Member” is defined in Section 5.1(a).
“Boswell” means Robert S. Boswell, an individual.
“Business” is defined in Section 2.5.
“Business Day” means any day other than a Saturday or Sunday or other day upon
which banks are authorized or required to close in the State of Delaware.
“Capital Account” is defined in Section 10.2(a).
“Capital Contribution” means for any Member at the particular time in question
the aggregate of the dollar amounts of any cash and cash equivalents contributed
by such Member to the capital of the Company, plus the value, as reasonably
determined by the Board, of any property contributed by such Member to the
capital of the Company.
“Capital Interest Percentage” means, at any time of determination and as to any
Member, the percentage of the total distributions that would be made to such
Member if any outstanding unvested Class B Units became vested, the assets of
the Company were sold for their respective Carrying Values, all liabilities of
the Company were paid in accordance with their terms (limited in the case of
non-recourse liabilities to the Carrying Value of the property securing such
liabilities), all items of Company Profit, Loss, income, gain, loss and
deduction were allocated to the Members in accordance with Article VIII, and the
resulting net proceeds were distributed to the Members in accordance with
Article XII; provided, however, that the Board may determine that the Members’
Capital Interest Percentages should be determined based upon a hypothetical sale
of the assets of the Company for their respective fair market values (instead of
Carrying Values) in order to ensure that such percentages correspond to the
Members’ “proportionate interests in partnership capital” as defined in Treasury
Regulations § 1.613A-3(e)(2)(ii). The foregoing definition of Capital Interest
Percentage is intended to result in a percentage for each Member that
corresponds with the Member’s “proportionate interest in partnership capital” as
defined in Treasury Regulations § 1.613A-3(e)(2)(ii), and Capital Interest
Percentage shall be interpreted consistently therewith.
“Carrying Value” means, with respect to any property of the Company, such
property’s adjusted basis for U.S. federal income tax purposes (which, in the
case of any Oil and Gas Property, shall be determined pursuant to Treasury
Regulations § 1.613A-3(e)(3)(iii)(C)), except as follows:
(a)    The initial Carrying Value of any property contributed by a Member to the
Company shall be the fair market value of such property as of the date of such
contribution.
(b)    The Carrying Values of all properties shall be adjusted to equal their
respective fair market values in connection with (i) the acquisition of an
interest (or additional interest) in


5
12111833.11

--------------------------------------------------------------------------------





the Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution to the Company or in exchange for the performance of more
than a de minimis amount of services to or for the benefit of the Company;
(ii) the distribution by the Company to a Member of more than a de minimis
amount of property as consideration for an interest in the Company; (iii) the
liquidation of the Company within the meaning of Treasury Regulations §
1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Code § 708(b)(1)(B)); (iv) the
acquisition of an interest in the Company by any new or existing Member upon the
exercise of a noncompensatory option in accordance with Treasury Regulations §
1.704-1(b)(2)(iv)(s); or (v) any other event to the extent determined by the
Board to be permitted and necessary to properly reflect Carrying Values in
accordance with the standards set forth in Treasury Regulations §
1.704-1(b)(2)(iv)(q); provided, however, that adjustments pursuant to clauses
(b)(i), (b)(ii) and (b)(iv) above shall be made only if the Board reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company. If any
noncompensatory options are outstanding upon the occurrence of an event
described in clauses (b)(i) through (b)(v) above, the Company shall adjust the
Carrying Values of its properties in accordance with Treasury Regulations §§
1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2).
(c)    The Carrying Value of property distributed to a Member shall be adjusted
to equal the fair market value of such property as of the date of such
distribution.
(d)    The Carrying Value of all property shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such property pursuant to Code
§ 734(b) (including any such adjustments pursuant to Treasury Regulations §
1.734-2(b)(1)), but only to the extent that such adjustments are taken into
account in determining Capital Accounts pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(m) and clause (g) of the definition of Profits or Losses or
Section 8.2(g); provided, however, that the Carrying Value of property shall not
be adjusted pursuant to this clause (d) to the extent that the Board reasonably
determines an adjustment pursuant to clause (b) is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (d).
(e)    If the Carrying Value of property has been determined or adjusted
pursuant to clauses (a), (b) or (d) of this definition, such Carrying Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such property for purposes of computing Profits, Losses, Simulated Depletion
and other items allocated pursuant to Article VIII and Article IX.
“Cash Dividend Rate” means ten percent (10%) per annum (or twelve percent (12%)
during any Dividend Rate Increase Period), as may be increased from time to time
pursuant to the terms hereof (including pursuant to Section 2.10(c) and the
final paragraph of Section 5.11).
“Certificate” is defined in Recital A.
“Class A Preferred Unitholder” is defined in Section 2.6(f).
“Class A Unitholder” is defined in Section 2.6(f).


6
12111833.11

--------------------------------------------------------------------------------





“Class B Unitholder” is defined in Section 2.6(f).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any reference herein to a specific section or sections of the Code shall be
deemed to include a reference to any corresponding provision of future Law.
“Company” is defined in the introductory paragraph.
“Confidential Information” means information concerning the properties,
operations, business, trade secrets, technical know-how and other non-public
information and data of or relating to the Company, its properties and any
technical information with respect to any project of the Company.
“Cumulative Assumed Tax Liability” means, with respect to any Member as of any
fiscal year, the product of (a) the U.S. federal taxable income (excluding
taxable income incurred in connection with (w) any income allocable to the Wells
Fargo member as a result of its investment in Class A Units or Class A Preferred
Units as described in Section 3.1(b)(ii), (x) an Initial Public Offering, (y) a
Liquidation Event or (z) the forfeiture or repurchase of Class B Units from such
Member or another Member) allocated by the Company to such Member in such fiscal
year and all prior fiscal years, less the U.S. federal taxable loss allocated by
the Company to such Member in such fiscal year and all prior fiscal years
(taking into account for purposes of clause (a), (i) items determined at the
Member level with respect to Oil and Gas Properties owned by the Company, as if
such items were allocated at the Company level and (ii) any applicable
limitations on the deductibility of capital losses); multiplied by (b) the
highest applicable U.S. federal and net effective state and local income tax
rate (taking into account the deductibility of state and local income taxes for
federal income tax purposes, and including any tax rate imposed on “net
investment income” by Code § 1411) applicable to an individual resident in the
State of Colorado with respect to the character of U.S. federal taxable income
or loss allocated by the Company to such Member (e.g., capital gains or losses,
dividends, ordinary income, etc.) during each applicable fiscal year.
“Depreciation” means, for each Allocation Period an amount equal to the
depreciation, amortization or other cost recovery deduction (excluding
depletion) allowable for U.S. federal income tax purposes with respect to
property for such Allocation Period, except that (a) with respect to any such
property the Carrying Value of which differs from its adjusted tax basis for
U.S. federal income tax purposes and which difference is being eliminated by use
of the “remedial method” pursuant to Treasury Regulations § 1.704-3(d),
Depreciation for such Allocation Period shall be the amount of book basis
recovered for such Allocation Period under the rules prescribed by Treasury
Regulations § 1.704-3(d)(2) and (b) with respect to any other such property the
Carrying Value of which differs from its adjusted tax basis at the beginning of
such Allocation Period, Depreciation shall be an amount which bears the same
ratio to such beginning Carrying Value as the U.S. federal income tax
depreciation, amortization or other cost recovery deduction for such Allocation
Period bears to such beginning adjusted tax basis; provided, however, that if
the adjusted tax basis of any property at the beginning of such Allocation
Period is zero dollars ($0.00), Depreciation with respect to such property shall
be determined with reference to such beginning value using any reasonable method
selected by the Board.


7
12111833.11

--------------------------------------------------------------------------------





“Dispose” (including the correlative terms “Disposed” or “Disposition”) means
any sale, assignment, transfer, conveyance, gift, pledge, distribution,
hypothecation or other encumbrance or any other disposition or alienation,
whether voluntary, involuntary or by operation of law, and whether effected
directly, indirectly or by merger, consolidation, share exchange or similar
transaction.
“Dividend Rate Increase Period” means any period commencing on the last day of
any calendar quarter ending on or after March 31, 2019, on which either (a) the
Borrowing Base (as defined in the Bank Revolving Credit Facility as in effect on
the date hereof) availability is less than 10%, or (b) the Leverage Ratio (as
defined in the Bank Revolving Credit Facility as in effect on the date hereof)
is greater than 3.0 to 1.0, and terminating on the last day of any calendar
quarter on which both (x) the Borrowing Base availability is equal to or greater
than 10% and (y) Leverage Ratio is less than or equal to 3.0 to 1.0.
“DLJ IV Parties” means DLJ Merchant Banking Partners IV, L.P., a Delaware
limited partnership, and Laram Holdings II, LLC, a Delaware limited liability
company, collectively.
“Dodd Frank Act” is defined in Section 11.8.
“Drag-Along Notice” is defined in Section 11.4.
“Dragged Member” means any Member, other than the Dragging Member(s), that
receives a Drag-Along Notice pursuant to Section 11.4.
“Dragging Member(s)” means, in connection with a Transfer of Units subject to
Section 11.4, Class A Unitholders representing 67% or greater of the outstanding
Class A Units, or any successor to such interests.
“Economic Risk of Loss” has the meaning set forth in Treasury Regulations §
1.752-2(a).
“Effective Date” is defined in the introductory paragraph.
“EnCap Members” is defined in Recital G.
“EnCap Unit Purchase Agreement” means that certain unit purchase agreement dated
as of October 18, 2018 entered into by and among the Company and the EnCap
Members.
“Equity Owner” is defined in Section 11.3(c).
“Equity Securities” means, with respect to the Company; (a) any Unit; (b) any
security convertible, with or without consideration, into any Unit (including
any option to purchase such a convertible security); (c) any security carrying
any warrant or right to subscribe to or purchase any Unit; and (d) any such
warrant or right, and with respect to any other Person, any form of common or
preferred equity of such Person; including warrants, rights, put and call
options and other options relating thereto or any combination thereof (and in
respect of any Person, any appreciation rights or phantom equity in connection
with any Equity Security).


8
12111833.11

--------------------------------------------------------------------------------





“Excess Distribution” is defined in Section 7.1(c)(ii).
“Family Member” means, when used with respect to a natural Person, such
individual’s (i) spouse; (ii) children (natural or by adoption and
stepchildren); (iii) children’s direct descendants; and (iv) parents, and
includes (x) a trust established by such individual for the sole benefit of such
individual or all or any of the individuals described in the immediately
preceding clauses (i) through (iv) or (y) an entity entirely owned by all or any
of the individuals described in the immediately preceding clauses (i) through
(iv).
“Fair Market Value” means the fair market value, on a per unit or security
basis, of any Units or other Equity Securities offered, sold, or otherwise
issued after the date hereof as determined in good faith by the Board pursuant
to Section 5.1(e)(iii); provided that the determination of Fair Market Value
shall be subject to Section 5.12(b) and Section 5.12(c). In determining the Fair
Market Value of any non–cash property, all factors which the Board determines
might reasonably affect such value shall be taken into account; provided, Fair
Market Value shall be determined without reduction based upon any lack of
control, minority ownership, marketability or other similar discounts.
“First Amended LLC Agreement” is defined in Recital B.
“FLP” means, when used with respect to a natural Person, a “family limited
partnership” or “family limited liability company” established by such Person
for his benefit, and in which such Person is a general or limited partner, and
for the sole benefit of all or any of such Person’s Family Members.
“FMV Notice” is defined in Section 5.12(b).
“FMV Objection” is defined in Section 5.12(c).
“Grant Agreement” is defined in Section 14.1(b).
“Incentive Member” means Laramie Energy Employee Holdings, LLC, a Delaware
limited liability company (f/k/a Piceance Energy Employee Holdings, LLC).
“Independent Accountant” means Deloitte & Touche LLP, or another reputable
independent public accounting firm retained by the Company pursuant to this
Agreement.
“Independent Petroleum Engineer” means Netherland, Sewell and Associates, Inc.,
or another reputable independent petroleum engineer retained by the Company
pursuant to this Agreement.
“Initial Public Offering” means the first public offering of Units of the
Company registered under the Securities Act of 1933.
“Investment Company” has the meaning set forth in the Investment Company Act.


9
12111833.11

--------------------------------------------------------------------------------





“Investment Company Act” means the Investment Company Act of 1940, as the same
may be amended from time to time.
“Investor Parties” is defined in Section 5.10(a).
“IPO Demand Investor” is defined in Section 11.9(b).
“IPO Registration” is defined in Section 11.9(b).
“Laramie II” is defined in Recital A.
“Law” or “Laws” means all applicable federal, state, tribal and local laws
(statutory or common), rules, ordinances, regulations, grants, concessions,
franchises, licenses, orders, directives, judgments, decrees, restrictions and
other similar requirements, whether legislative, municipal, administrative or
judicial in nature.
“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, charge, deposit arrangement, preference, priority, security
interest, option, right of first refusal or other transfer restriction or
encumbrance of any kind (including preferential purchase rights, conditional
sales agreements or other title retention agreements, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code or
comparable Law of any jurisdiction to evidence any of the foregoing).
“Liquidation Event” means the occurrence of any of the following: (i) a merger,
business combination, consolidation, sale or disposition of all or substantially
all of the assets of the Company, (ii) the Transfer, whether in a single
transaction or a series of related transactions, of all or substantially all of
the equity interests in the Company (by merger, exchange, consolidation or
otherwise), (iii) a voluntary or involuntary reorganization or the entry into
bankruptcy or insolvency proceedings and (iv) the winding up, dissolution or
liquidation of the Company.
“Liquidation Preference” shall mean, with respect to each Class A Preferred
Unit, $1,000 per Class A Preferred Unit plus any Accrued Dividends plus (without
duplication) any amounts added to the Liquidation Preference pursuant to Section
7.1(b)(ii) on such Class A Preferred Unit.
“Major Decision” is defined in Section 5.2.
“Member” means a Person designated as a Member of the Company on Exhibit A
attached hereto, a Person admitted to the Company as a Class B Unitholder
pursuant to a Grant Agreement, a Person admitted as an additional Member
pursuant to Section 2.6 and a Person admitted as a substituted Member pursuant
to Section 11.5.
“Member Equity Interest” is defined in Section 11.3(c).
“Membership Interest” means, with respect to any Member, (a) that Member’s
status as a Member, (b) that Member’s Capital Account and share of the Profits,
Losses and other items of income, gain, loss, deduction and credits of, and the
right to receive distributions (liquidating or otherwise) from, the Company
under the terms of this Agreement, (c) all other rights, benefits and


10
12111833.11

--------------------------------------------------------------------------------





privileges enjoyed by that Member (under the Act or this Agreement) in its
capacity as a Member, including that Member’s rights to vote, consent and
approve those matters described in this Agreement, and (d) all obligations,
duties and liabilities imposed on that Member under the Act or this Agreement in
its capacity as a Member. Membership Interests shall be denominated in Class A
Units, Class B Units and Class A Preferred Units.
“Mesa Member” means Mesa Piceance LLC, a Delaware limited liability company.
“Non-Voting Units” is defined in Section 3.5(a).
“Notice of Additional Capital Contributions” means, with respect to any call for
additional Capital Contributions from the Members, a written notice from the
Board setting forth (a) the additional Capital Contribution required from each
Member, and (b) the date on which such additional Capital Contributions are
required to be made to the Company.
“Notice of Removal” is defined in Section 5.1(b)(iii).
“Observer” is defined in Section 5.1(b)(i).
“Offered Interest” is defined in Section 11.3(a).
“Offered Price” is defined in Section 11.3(a).
“Offered Terms” is defined in Section 11.3(a).
“Oil and Gas Property” means any asset which constitutes “property” within the
meaning of Code § 614.
“Original Agreement” is defined in Recital B.
“Original Members” means Laramie II and Par.
“Outside Date” means the date that is six years following the date of issuance
of the Class A Preferred Units.
“Other Investments” is defined in Section 5.10(a)(i).
“Other Investors” is defined in Recital G.
“Par” means Par Piceance Energy Equity LLC, a Delaware limited liability company
and a wholly-owned subsidiary of Par Petroleum Corporation.
“Par Manager” means any Board Member that is appointed to the Board by Par
pursuant to Section 5.1(b).
“Payout” is defined in Exhibit 7.1.


11
12111833.11

--------------------------------------------------------------------------------





“Person” means a natural person, corporation, joint venture, partnership,
limited liability partnership, limited partnership, limited liability limited
partnership, limited liability company, trust, estate, business trust,
association, governmental authority or any other entity.
“PIK Amount” means an amount, determined with regard to each Class A Preferred
Unit for each calendar quarter in which the Board of Managers elects (or is
deemed to elect) to not pay the Quarterly Dividend Amount pursuant to Section
7.1(b)(ii), equal to the Liquidation Preference of such Class A Preferred Unit
multiplied by one fourth of the then-applicable PIK Dividend Rate. The PIK
Amount shall be deemed to include any Accrued Dividends with respect to the
relevant quarter outstanding at the time that the Liquidation Preference is so
increased.
“PIK Dividend Rate” means twelve percent (12%) per annum (or fourteen percent
(14%) per annum during any Dividend Rate Increase Period), as may be increased
from time to time pursuant to the terms hereof (including pursuant to Section
2.10(c) and the final paragraph of Section 5.11).
“PIK Election” is defined in Section 7.1(b)(ii).
“Profits” or “Losses” means, for each Allocation Period, an amount equal to the
Company’s taxable income or loss for such period, determined in accordance with
Code § 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code § 703(a)(1) shall be included
in taxable income or loss), with the following adjustments (without
duplication):
(a)    any income of the Company that is exempt from U.S. federal income tax and
not otherwise taken into account in computing Profits and Losses pursuant to
this definition of “Profits” and “Losses” shall be added to such taxable income
or loss;
(b)    any expenditures of the Company described in Code § 705(a)(2)(B) or
treated as Code § 705(a)(2)(B) expenditures pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing Profits
or Losses pursuant to this definition of “Profits” and “Losses,” shall be
subtracted from such taxable income or loss;
(c)    in the event the Carrying Value of any asset is adjusted pursuant to
clause (b) or clause (c) of the definition of Carrying Value, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Carrying Value of the asset) or an item of loss (if the adjustment decreases the
Carrying Value of the asset) from the disposition of such asset and shall,
except to the extent allocated pursuant to Section 8.2, be taken into account
for purposes of computing Profits or Losses;
(d)    gain or loss resulting from any disposition of property (other than Oil
and Gas Property) with respect to which gain or loss is recognized for U.S.
federal income tax purposes shall be computed by reference to the Carrying Value
of the property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Carrying Value;


12
12111833.11

--------------------------------------------------------------------------------





(e)    gain resulting from any disposition of an Oil and Gas Property with
respect to which gain is recognized for U.S. federal income tax purposes shall
be treated as being equal to the corresponding Simulated Gain;
(f)    in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation;
(g)    to the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code § 734(b) is required, pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital Account
balances as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or an item of
loss (if the adjustment decreases such basis) from the disposition of such asset
and shall be taken into account for purposes of computing Profits or Losses; and
(h)    any items that are allocated pursuant to Section 8.2 shall not be taken
into account in computing Profits and Losses, but the amounts of the items of
income, gain, loss or deduction available to be specially allocated pursuant to
Section 8.2 will be determined by applying rules analogous to those set forth in
clauses (a) through (g) above.
“Proposed Purchaser” means a Person or group of Persons that a Member proposes
as a purchaser of all or a portion of the Units of such Member (other than the
Company in connection with a proposed redemption of such Units).
“Publically Traded” means, as to a security, such security is listed or admitted
to trading on a national securities exchange.
“Qualified Appraiser” means an investment bank or appraisal firm with experience
in valuing businesses or non–public securities of similar nature to the Company
and its Units.
“Qualified Senior Offering” means an issuance of a class of Senior Securities of
which 50% or more of such securities are issued to Persons other than Members or
any Affiliates of a Member or a fund managed by a Member or an Affiliate of a
Member or a fund for which a Member or an Affiliate of a Member acts as an
investment manager.
“Quarterly Dividend Amount” means an amount determined with regard to each Class
A Preferred Unit for each calendar quarter beginning on the date of issuance of
such Class A Preferred Unit, equal to the Liquidation Preference of such Class A
Preferred Unit multiplied by one fourth of the then-applicable Cash Dividend
Rate.
“Quarterly Payment Date” means the final Business Day of each calendar quarter.
“Recalculation Event” is defined in Section 3.5(a).
“Redemption Date” is defined in Section 2.10(a).


13
12111833.11

--------------------------------------------------------------------------------





“Redemption Trigger” is defined in Section 2.10(a).
“Registrable Securities” means (a) the Units beneficially owned by the IPO
Demand Investors. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (i) the Securities and Exchange
Commission has declared a Registration Statement covering such securities
effective and such securities have been disposed of pursuant to such effective
Registration Statement, (ii) such securities are sold under circumstances in
which all of the applicable conditions of Rule 144 under the Securities Act are
met or (iii) such securities have ceased to be outstanding.
“Removal Date” means the date that is two years following the Outside Date.
“Replacement Members” is defined in Section 5.1(b)(iii).
“Second Amended LLC Agreement” is defined in Recital D.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
Any reference herein to a specific section or sections of the Securities Act
shall be deemed to include a reference to any corresponding provision of future
law.
“Senior Securities” means any Unit or other Equity Security with priority over
Class A Units to distributions by the Company.
“Sharing Ratio” means, when used with respect to a Class A Unitholder, Class A
Preferred Unitholder or Class B Unitholder (as applicable), a percentage, the
numerator of which is the number of issued and outstanding Class A Units, Class
A Preferred Units or Class B Units held by such Member, and the denominator of
which is the total number of issued and outstanding Units of such class, as
applicable.
“Sharing Percentage” is defined in Exhibit 7.1.
“Simulated Basis” means the Carrying Value of any Oil and Gas Property. The
Simulated Basis of each Oil and Gas Property shall be allocated to each Member
in accordance with such Member’s Capital Interest Percentage as of the time such
Oil and Gas Property is acquired by the Company (and any additions to such
Simulated Basis resulting from expenditures required to be capitalized in such
Simulated Basis shall be allocated among the Members in a manner designed to
cause the Members’ proportionate shares of such Simulated Basis to be in
accordance with their Capital Interest Percentages as determined at the time of
any such additions), and shall be reallocated among the Members in accordance
with the Members’ Capital Interest Percentages as determined immediately
following the occurrence of an event giving rise to an adjustment to the
Carrying Values of the Company’s Oil and Gas Properties pursuant to clause (b)
of the definition of Carrying Value. Notwithstanding the foregoing, to the
extent permitted by the applicable Treasury Regulations, the Board may elect to
allocate Simulated Basis in a manner other than based upon Capital Interest
Percentages.


14
12111833.11

--------------------------------------------------------------------------------





“Simulated Depletion” means, with respect to each Oil and Gas Property, a
depletion allowance computed in accordance with U.S. federal income tax
principles (as if the Simulated Basis of the property were its adjusted tax
basis) and in the manner specified in Treasury Regulations §
1.704-1(b)(2)(iv)(k)(2). For purposes of computing Simulated Depletion with
respect to any Oil and Gas Property, the Simulated Basis of such property shall
be deemed to be the Carrying Value of such property, and in no event shall such
allowance, in the aggregate, exceed such Simulated Basis.
“Simulated Gain” means the amount of gain realized from the sale or other
disposition of an Oil and Gas Property as calculated in Treasury Regulations §
1.704-1(b)(2)(iv)(k)(2).
“Simulated Loss” means the amount of loss realized from the sale or other
disposition of an Oil and Gas Property as calculated in Treasury Regulations §
1.704-1(b)(2)(iv)(k)(2).
“Tag-Along Notice” is defined in Section 11.3(a).
“Tagged Member” is defined in Section 11.3(a).
“Tagging Member” is defined in Section 11.3(a).
“Tax Distribution” means, with respect to any Member for any fiscal year, the
excess, if any, of (a) the Cumulative Assumed Tax Liability of such Member as of
such fiscal year, over (b) the amount of distributions made to such Member
pursuant to Sections 2.10, 7.1(b) and 7.1(c) during such fiscal year and all
prior fiscal years, plus the amount of distributions made to such Member
pursuant to Section 7.3 with respect to all prior fiscal years.
“Tax Distribution Date” means, with respect to each fiscal year, the first March
15 following the end of such fiscal year.
“Third Amended LLC Agreement” is defined in Recital F.
“Transfer” means, with respect to any asset, including Units or any portion
thereof, including any right to receive distributions from the Company or any
other economic interest in the Company, a sale, assignment, transfer,
distribution, conveyance, gift, exchange or other disposition of such asset,
whether such disposition be voluntary, involuntary or by merger, exchange,
consolidation or other operation of Law, including the following: (a) in the
case of an asset owned by a natural person, a transfer of such asset upon the
death of its owner, whether by will, intestate succession or otherwise, (b) in
the case of an asset owned by a Person which is not a natural person, a
distribution of such asset, including in connection with the dissolution,
liquidation, winding up or termination of such Person (other than a liquidation
under a deemed termination solely for tax purposes), and (c) a disposition in
connection with, or in lieu of, a foreclosure of a Lien; provided, however, a
Transfer shall not include the creation of a Lien.
“Treasury Regulations” means the final or temporary regulations issued by the
Department of Treasury under the Code. Any reference herein to a specific
section or sections of the Treasury


15
12111833.11

--------------------------------------------------------------------------------





Regulations shall be deemed to include a reference to any corresponding
provision of future regulations under the Code.
“Unitholder” is defined in Section 2.6(f).
“Units” means (i) Class A Units, Class B Units and Class A Preferred Units and
any other units of the Company authorized and issued after the date hereof and
(ii) all securities into which such securities described in clause (i) are
converted or for which any such securities are exchanged (pursuant to Section
11.9(d)(iii) or otherwise).
“Webster” means Steven A. Webster, an individual.
“Wells Fargo Member” means Wells Fargo Central Pacific Holdings, Inc., a
California corporation.

ARTICLE II.    
THE LIMITED LIABILITY COMPANY

2.1    Formation.
(a)    The Company was formed pursuant to the filing of the Certificate on May
10, 2012. The Members hereby unanimously adopt and approve the Certificate and
all actions taken in connection with the filing of the Certificate.
(b)    This Agreement amends and restates in its entirety the Third Amended LLC
Agreement.
(c)    The Members agree that the Company shall be governed by the terms and
conditions set forth in this Agreement. To the fullest extent permitted by the
Act, this Agreement shall control as to any conflict between this Agreement and
the Act or as to any matter provided for in this Agreement that is also provided
for in the Act.

2.2    Name. The name of the Company shall be Laramie Energy, LLC.

2.3    Certificate of Formation. A certificate of formation that complies with
the requirements of the Act was properly filed with the Delaware Secretary of
State. Effective December 23, 2015, the Company’s name was changed from Piceance
Energy, LLC to Laramie Energy, LLC. The proper officers of the Company shall
execute such further documents (including amendments to the certificate of
formation) and take such further action as shall be appropriate or necessary to
comply with the requirements of Law for the formation, qualification or
operation of a limited liability company in all states and counties where the
Company may conduct its business.

2.4    Registered Office and Agent; Principal Place of Business. The location of
the registered office of the Company and the Company’s registered agent at such
address shall initially be 1401 Seventeenth Street, Suite 1400, Denver, Colorado
80202, and shall be subject to change as determined by the Board. The location
of the principal place of business of the Company shall


16
12111833.11

--------------------------------------------------------------------------------





be 1401 Seventeenth Street, Suite 1400, Denver, Colorado 80202, or at such other
location as the Board may from time to time select.

2.5    Purpose. The business of the Company shall be to (I) acquire and own oil
and gas, surface real estate, and related assets (collectively, the “Assets”),
(b) operate the Assets, including the maintenance, operation, construction,
development and sale of the Assets, and (c) take such other actions and engage
in such other activities as may be reasonably necessary or desirable to pursue
or accomplish the foregoing (collectively, the “Business”).

2.6    Classes of Units; Issuance of Additional Membership Interests.
(a)    The Company shall have three classes of Membership Interests: “Class A
Units,” “Class A Preferred Units” and “Class B Units”. For the avoidance of
doubt, the Class A Preferred Units shall not be deemed to be Class A Units for
any purpose of this Agreement.
(b)    As of the date hereof, there are 1,000,000 authorized Class A Units, of
which that certain number of Class A Units as set forth on Exhibit A have been
issued to the Class A Unitholders.
(c)    As of the date hereof, there are 15,000 authorized Class B Units. The
Company is hereby authorized to issue all of the Class B Units to Incentive
Member.
(d)    As of the date hereof, there are 30,000 authorized Class A Preferred
Units, of which that certain number of Class A Preferred Units as set forth on
Exhibit A have been issued to the Class A Preferred Unitholders.
(e)    The Class A Units, the Class A Preferred Units and Class B Units shall be
uncertificated.
(f)    Each class of Membership Interests of the Company shall have the rights
and privileges accorded such class as are set forth in this Agreement. Members
that own Class A Units are herein sometimes called a “Class A Unitholder” or
collectively the “Class A Unitholders.” Members that own Class A Preferred Units
are herein sometimes called a “Class A Preferred Unitholder” or collectively the
“Class A Preferred Unitholders.” Members that own Class B Units are herein
sometimes called a “Class B Unitholder” or collectively the “Class B
Unitholders.” The Class A Unitholders, Class A Preferred Unitholders and Class B
Unitholders are referred to herein each as a “Unitholder,” and collectively as
“Unitholders.
(g)    Class A Units and Class B Units repurchased by or forfeited to the
Company that are not reissued by the Company will be considered authorized but
unissued, shall no longer be outstanding and shall be disregarded for
determining the aggregate holdings of outstanding Class A Units and Class B
Units, respectively.
(h)    Subject to the provisions of Sections 5.2(c) and 5.11 the Board may from
time to time (i) increase or decrease (but not below the total number of then
outstanding Units) the total number of Units that the Company is authorized to
issue and the number of Units constituting


17
12111833.11

--------------------------------------------------------------------------------





any class or series of Units, (ii) authorize the issuance of additional classes
or series of Units and fix and determine the designation and the relative
rights, preferences, privileges and restrictions granted to or imposed on such
additional classes and series of Units (including the rights, preferences and
privileges that are senior to or have preference over the rights, preferences or
privileges of any then outstanding or authorized class or series of Units), and
(iii) amend or restate this Agreement as necessary to effect any or all of the
foregoing. Additional Units may be issued for such Capital Contributions as
shall be approved in accordance with Article III and Sections 5.2(c) and 5.11.
If the issuance of additional Units has been properly approved in accordance
with this Agreement, the Persons to whom such additional Units have been issued
shall automatically be admitted to the Company as Members with respect to such
additional Units, subject to the satisfaction or waiver of the requirements set
forth in Sections 11.6 and 11.7.

2.7    The Members. The name, business address and number of Units of each
Member is set forth on Exhibit A attached hereto. Upon the admission of
additional or substituted Members in accordance with this Agreement, the Board
shall update Exhibit A attached hereto to reflect the then current ownership of
Units. Notwithstanding anything to the contrary herein, the update by the Board
of Exhibit A pursuant to this Section 2.7 shall not be considered an amendment
to this Agreement.

2.8    Voting. To the extent that the vote of Members may be required hereunder,
then each Class A Unitholder shall have one vote for each Class A Unit that it
holds in all matters subject to a vote of Members and the affirmative act of the
Members shall require the vote of at least 51% of the outstanding Class A Units.
The Class A Preferred Unitholders and the Class B Unitholders shall have no
right to vote (by virtue of their ownership of such Class A Preferred Units or
Class B Units) in any matters subject to a vote of the Members, unless required
pursuant to applicable law or as otherwise provided herein (including Section
5.11). Notwithstanding anything to the contrary in this Agreement or the Act,
the Members acknowledge and agree that the matters described in Section 5.1 and
Section 5.2 require the approval of the Board only and that no separate or
additional Member vote, consent or approval shall be required in order for the
Company to undertake such action.

2.9    Term. The Company shall have perpetual existence; provided, that the
Company shall be dissolved upon the occurrence of an event set forth in
Section 12.2.

2.10    Redemption of Class A Preferred Units.
(a)    On or after the earliest to occur of (i) the Outside Date, or (ii) the
consummation of an Initial Public Offering (any of the foregoing, a “Redemption
Trigger”), the Company shall redeem in full in cash all, and not less than all,
of the Class A Preferred Units at a price per Class A Preferred Unit equal to
each such Class A Preferred Unit’s Liquidation Preference then in effect (the
date of the occurrence of such Redemption Trigger, the “Redemption Date”).
(b)    The Company at any time (or from time to time) may, in the sole
discretion of the Company, redeem all or a portion of the Class A Preferred
Units in cash at a price per unit equal to the then applicable Liquidation
Preference for each such Class A Preferred Unit, provided that any such optional
redemption by the Company shall be in respect of Class A Preferred Units


18
12111833.11

--------------------------------------------------------------------------------





with an aggregate minimum original Liquidation Preference of $5,000,000 unless
all of the outstanding Class A Preferred Units are redeemed in connection with
such transaction.
(c)    If on the Redemption Date, all of the Class A Preferred Units are not
redeemed in full in cash by the Company, then until the date on which the Class
A Preferred Units are fully redeemed and the aggregate Liquidation Preference is
paid in full in cash, (i) all of the unredeemed Class A Preferred Units shall
remain outstanding and continue to have the rights, preferences and privileges
expressed herein, including the accrual and accumulation of dividends thereon as
provided in Section 7.1, and (ii) commencing on the Redemption Date, the Cash
Dividend Rate or the PIK Dividend Rate, as applicable, shall be increased by 5%
per annum, which shall accumulate daily as Accrued Dividends, and such rate
shall increase by an additional 5% per annum upon each anniversary of the
Redemption Date until such time as the Class A Preferred Units are redeemed in
full in cash.

ARTICLE III.    
CAPITAL CONTRIBUTIONS

3.1    Capital Contributions. The Members have heretofore made Capital
Contributions to the Company, and have received the Units as provided in this
Agreement and as set forth in Exhibit A. Initial Capital Contributions of
additional Members shall be governed by Section 2.6.

3.2    Additional Capital Contributions.
(a)    The Company is obligated to offer Units to the Members on a pro rata
basis, based on the Members’ Sharing Ratios, before offering Units to or
accepting an offer to purchase Units from any other Person. Upon determination
to seek additional Capital Contributions or upon a third party’s offer to
purchase Units from the Company, the Board shall deliver to the Members a Notice
of Additional Capital Contributions at least 30 days in advance of the time such
additional Capital Contributions are required to be made to the Company. The
Notice of Additional Capital Contributions shall set forth the amount of
additional Capital Contributions sought, each Member’s pro rata portion of such
amount, and the date by which such Capital Contribution is to be made. Each
Member shall notify the Board within ten days after delivery of the Notice of
Additional Capital Contributions whether such Member elects to make its
applicable Capital Contribution. If a Member delivers notice to the Board that
it will not make the additional Capital Contribution or if the Member has not
indicated an intent to make the additional Capital Contribution by expiration of
the initial ten-day period from the delivery of the Notice of Additional
Contributions, the Board shall give the other Members written notice of the
uncommitted portion of the additional Capital Contribution sought and permit
such other Members an additional ten days to commit to pay the uncommitted
portion of the additional Capital Contributions. If the other Members decline or
fail to respond during the ten-day period, then the Board may, for the 90-day
period following such other Members’ determination or failure to respond, offer
to other Persons the opportunity to make the remaining uncommitted Capital
Contribution, on the same terms as were available to the Members.
(b)    Any additional Capital Contribution that a Member is required or elects
to make shall be made to the Company in immediately available funds on or before
the date specified


19
12111833.11

--------------------------------------------------------------------------------





in the applicable notice (which date shall not be less than 30 days prior to the
delivery of such notice). As of the date hereof, no Member has any commitments
to make any future additional Capital Contributions.
(c)    The provisions of this Section 3.2 shall not apply in the context of the
sale of the Company or other comparable transaction.

3.3    No Third Party Right to Enforce. No Person other than a Member shall have
the right to enforce any obligation of a Member to contribute capital hereunder
and specifically no lender or other third party shall have any such rights.

3.4    Return of Contributions. No Member shall be entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of either
its Capital Account or its Capital Contributions. No unrepaid Capital
Contribution shall constitute a liability of the Company or any Member. A Member
is not required to contribute or to lend cash or property to the Company to
enable the Company to return any Member’s Capital Contributions. The provisions
of this Section 3.4 shall not limit a Member’s rights under Article XII.

3.5    BHCA Matters.
(a)    Any Unit in the Company that is (i) held for its own account by a BHC
Investor or by any affiliate (as defined in 12 U.S.C. Sec. 1841(k)) of such BHC
Investor that is itself a BHC Investor (a “BHC Affiliate”), and (ii) determined
in the aggregate to have voting rights with respect to a matter in excess of
four and 99/100 percent (4.99%) (or such greater percentage as may be permitted
under Section 4(c)(6) of the BHCA) of the voting rights of any Units pursuant to
the applicable provisions of this Agreement (such determination to be made
(A) at the time of admission of the BHC Investor or any of its BHC Affiliates to
the Company, (B) at the time of admission of any additional Member to, or
withdrawal of any Member from, the Company, or (C) at any other time when an
adjustment is made to the Members’ proportionate ownership of Units or voting
rights attributable to such Units (each, a “Recalculation Event”)), shall be
treated as “Non-Voting Units” except as provided below. In the event that the
Units of a BHC Investor and its BHC Affiliates are determined in the aggregate
to include Non-Voting Units, such BHC Investor and its BHC Affiliates may by
notice to the Company and the other Members allocate voting Units and Non-Voting
Units among themselves in such percentages as they may elect. Upon any
Recalculation Event, each Unit held by a BHC Investor and any of its BHC
Affiliates shall be recalculated, and only that portion of Units held by such
BHC Investor and any of its BHC Affiliates that is determined as of the date of
such Recalculation Event to have voting rights in excess of four and 99/100
percent (4.99%) with respect to a matter (or such greater percentage as may be
permitted under Section 4(c)(6) of the BHCA) of Units, excluding Non-Voting
Units as of such date, shall be Non-Voting Units.
(b)    Except as provided in this Section 3.5(b), Non-Voting Units (whether or
not subsequently Transferred in whole or in part to any other Person) shall not
be entitled to vote or consent with respect to any matter under this Agreement
or the Act, and shall be deemed to have waived any rights to vote or consent
with respect to such matters. Non-Voting Units shall not be counted as Units of
Members (either for purposes of determining the numerator or the denominator in
any vote) for purposes of determining whether any vote required under this
Agreement has been


20
12111833.11

--------------------------------------------------------------------------------





approved by the requisite percentage in interest of the Members; provided that a
BHC Investor and its BHC Affiliates will be permitted to vote their Non-Voting
Units on (i) any proposal to dissolve or continue the business of the Company
(but not on the selection of any successor Board Members, and each BHC Investor
and its BHC Affiliates irrevocably waive their right to vote any Non-Voting
Units on the selection of successor Board Members under the Act, which waiver
shall be binding upon such BHC Investor and its BHC Affiliates and any entities
which succeed to their Units), and (ii) any matter that would significantly and
adversely affect the rights, preferences or limited liability of such BHC
Investor or its BHC Affiliates, such as modification of the terms of its Units
in relation to the Units of other Members, the making of any distributions by
the Company to any Member prior to making any required distributions to other
Members, and other matters as to which non-voting shares are permitted to vote
pursuant to 12 C.F.R. Sec. 225.2(q)(2), as in effect from time to time. Except
as provided by the immediately preceding sentence, Non-Voting Units will not be
counted (in either the numerator or the denominator of Units entitled to vote on
any matter) as Units held by any Member for purposes of determining whether any
vote or consent required has been approved under this Agreement or given by the
requisite percentage in interest of the Members. Except as provided in this
Section 3.5(b), Non-Voting Units will be identical in all respects to all other
Units of the same class or series.
(c)    Notwithstanding the foregoing, a BHC Investor may elect not to be
governed by this Section 3.5(c) by giving written notice to the Company and each
of the other Members stating that, as a result of a change in Law applicable to
such BHC Investor or pursuant to such BHC Investor’s reliance on Section 4(k) of
the BHCA or otherwise, the BHC Investor and its BHC Affiliates are not
prohibited from acquiring or controlling more than four and 99/100 percent
(4.99%) of the voting Units held by the Members (or such greater percentage as
may be permitted by Section 4(c)(6) of the BHCA), in which case the amount of
the Units held by such BHC Investor and its BHC Affiliates specified in such
notice to be subject to this provision shall be voting Units. Any such election
by a BHC Investor may be rescinded at any time by written notice to the Company
and each of the other Members, provided that any such rescission shall be
irrevocable.
(d)    The Company shall notify any BHC Investor as soon as reasonably
practicable after a Recalculation Event of the voting rights of the Units of
such BHC Investor and its BHC Affiliates, after giving effect to such event, as
a percentage of the aggregate voting rights of Units of the Members pursuant to
the applicable provisions of this Agreement.

ARTICLE IV.    
REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1    General Representations and Warranties. Each Member represents and
warrants to the Board, the other Members and the Company, as follows:
(a)    It is the type of legal entity, as applicable, specified in Exhibit A of
this Agreement, duly organized and in good standing under the laws of the
jurisdiction of its organization and is qualified to do business and is in good
standing in those jurisdictions where necessary to carry out the purposes of
this Agreement;


21
12111833.11

--------------------------------------------------------------------------------





(b)    The execution, delivery and performance by it of this Agreement and all
transactions contemplated herein are within its entity powers and have been duly
authorized by all necessary entity actions;
(c)    This Agreement constitutes its valid and binding obligation, enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity; and
(d)    The execution, delivery and performance by it of this Agreement will not
conflict with, result in a breach of or constitute a default under any of the
terms, conditions or provisions of (i) any applicable Law, (i) its governing
documents, or (i) any agreement or arrangement to which it or any of its
Affiliates is a party or which is binding upon it or any of its Affiliates or
any of its or their assets.

4.2    Conflict and Tax Representations. Each Member represents and warrants to
the Board, the other Members and the Company, as follows:
(a)    Such Member has been advised that (I) a conflict of interest exists among
the Members’ individual interests, (I) this Agreement has tax consequences, and
(I) it should seek independent counsel in connection with the execution of this
Agreement;
(b)    Such Member has had the opportunity to seek independent counsel and
independent tax advice prior to the execution of this Agreement and no Person
has made any representation of any kind to it regarding the tax consequences of
this Agreement; and
(c)    This Agreement and the language used in this Agreement are the product of
all parties’ efforts and each party hereby irrevocably waives the benefit of any
rule of contract construction which disfavors the drafter of an agreement.

4.3    Investment Representations and Warranties. In acquiring an interest in
the Company, each Member represents and warrants to the other Members and the
Company that it is acquiring such interest for its own account for investment
and not with a view to its sale or distribution. Each Member recognizes that
investments such as those contemplated by this Agreement are speculative and
involve substantial risk. Each Member further represents and warrants that the
Board and the other Members have not made any guaranty or representation upon
which it has relied concerning the possibility or probability of profit or loss
as a result of its acquisition of an interest in the Company.

4.4    Survival. The representations and warranties set forth in this Article IV
shall survive the execution and delivery of this Agreement and any documents of
Transfer provided under this Agreement.

ARTICLE V.    
COMPANY MANAGEMENT


22
12111833.11

--------------------------------------------------------------------------------






5.1    Board of Managers.
(a)    Establishment; Powers. A committee of individuals shall, unless otherwise
restricted by Law or this Agreement, be delegated with responsibility for Member
actions, shall approve all Major Decisions of the Company and other actions
requiring Board approval hereunder and shall generally direct the management of
the Company, subject to the authority granted to the officers of the Company,
and exercise the powers of the Company (this committee is referred to as the
“Board” or the “Board of Managers” and the individuals appointed to the Board
are referred to as the “Board Members”). Except for situations in which the
approval of the Members is required by this Agreement or by nonwaivable
provisions of applicable law, decisions on behalf of the Members shall be made
by the Board.
(b)    Designation.
(i)    The number of Board Members shall be seven. Subject to clause (iii)
below, the Avista Parties shall be entitled to appoint two Board Members, the
DLJ IV Parties shall be entitled to appoint one Board Member, Par shall be
entitled to appoint three Board Members, and the Chief Executive Officer of the
Company shall be a Board Member. Members can remove and replace their Board
Member designees at any time, in their sole discretion. Notwithstanding the
above, the Wells Fargo Member, the Mesa Member and the Black Hills Member shall
each be entitled to appoint one non-voting observer to attend the meetings of
the Board (the “Observers”); provided, that the Mesa Member observer must be an
employee, officer or member of Energy Trust Capital III LLC, the general partner
of Energy Trust Partners III LP; and provided further, that the Board, due to
circumstances as determined by the Board, may hold a special meeting without
providing notice to the Observers. The Board shall have the right (in its sole
discretion) to exclude an Observer from all or any portion of a meeting of the
Board. In no event shall the failure to notify the Observers of a meeting of the
Board, or the lack of attendance by an Observer at a meeting of the Board,
invalidate any action taken by the Board at such meeting.
(ii)    Board Members shall be natural persons, but Board Members need not be
residents of Delaware or Members of the Company.
(iii)    If the Company fails to redeem the Class A Preferred Units in whole in
cash on or before the Removal Date, then for so long as the Class A Preferred
Units remain outstanding (x) the Class A Preferred Unitholders representing a
majority of the outstanding Class A Preferred Units may (in addition to all
other remedies that may be available to it herein, at Law or in equity, or
otherwise, and notwithstanding anything to the contrary set forth in Section
6.1) in their sole discretion, remove one of the Board Members appointed by the
Avista Parties, the Board Member appointed by the DLJ IV Parties, and two of the
Board Members appointed by Par by submitting a notice of removal to the Company
(the “Notice of Removal”), and (y) the Class A Preferred Unitholders
representing a majority of the outstanding Class A Preferred Units shall be
entitled to nominate and appoint four replacement Board Members (such new Board
Members being the “Replacement Members”). The removal of the Board Members
designated in the Notice of Removal shall be effective and occur automatically
upon receipt by the Company of the Notice of Removal.


23
12111833.11

--------------------------------------------------------------------------------





(c)    Vacancies. If a Member fails to appoint a Board Member within 30 days of
a vacancy arising, a successor shall be elected to hold office by a majority of
Board Members then in office, regardless of whether a quorum exists, or at a
special meeting of the Members if there are no Board Members remaining.
(d)    Resignation. A Board Member may resign at any time by giving written
notice to that effect to the Board. Any such resignation shall take effect at
the time of the receipt of that notice or any later effective time specified in
that notice; and, unless otherwise specified in that notice, the acceptance of
the resignation shall not be necessary to make it effective.
(e)    Meetings of the Board. The Board shall meet at such time as the Board may
designate at the principal office of the Company or such other place as may be
unanimously approved by the Board. Meetings of the Board shall be held on the
call of any Member holding at least ten percent of all Class A Units on a fully
diluted basis. All meetings of the Board shall be held upon at least three
Business Days’ written notice to the Board Members, or upon such shorter notice
as may be approved by all of the Board Members. Any Board Member may waive such
notice. A record shall be maintained of each meeting of the Board.
(i)    Conduct of Meetings. Any meeting of the Board Members may be held in
person and by means of a conference, telephone or similar communication
equipment by means of which all Board Members and other individuals
participating in the meeting can hear each other, and such telephone or similar
participation in a meeting shall constitute presence in person at the meeting.
(ii)    Quorum. Four of the Board Members then in office shall constitute a
quorum of the Board for purposes of conducting business. At all times when the
Board is conducting business at a meeting of the Board, a quorum of the Board
must be present at such meeting. If a quorum shall not be present at any meeting
of the Board, then the Board Members present at the meeting may adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present.
(iii)    Voting. Any decisions to be made by the Board must be approved by the
affirmative vote of a majority of the Board Members then serving on the Board,
subject to any requirement of a greater vote under the Act or pursuant to this
Agreement. Board Members may vote in person or by proxy executed in writing
before the time of the meeting.
(iv)    Attendance and Waiver of Notice. Attendance of a Board Member at any
meeting shall constitute a waiver of notice of such meeting, except where a
Board Member attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened. Neither the business to be transacted at, nor the purpose
of, any meeting of the Board need be specified in the notice or waiver of notice
of such meeting.
(v)    Actions Without a Meeting. Notwithstanding any provision contained in
this Agreement, any action of the Board may be taken by written consent without
a meeting if (A) the action is evidenced by written consent signed by a
sufficient number of Board


24
12111833.11

--------------------------------------------------------------------------------





Members to approve the action at a meeting, and (B) the Board Members are given
three Business Days advance written notice prior to such action being taken by
written consent. Any such action taken by the Board without a meeting shall be
promptly provided to the Board Members and all Members.
(f)    Compensation of Board Members. Other than as expressly provided herein,
no Board Member shall be entitled to receive compensation or expense
reimbursement from the Company for his or her services as a Board Member.
Nothing contained in this Agreement shall be construed to preclude a Board
Member from serving the Company in any other capacity. Notwithstanding the
foregoing, the Company shall pay all reasonable and documented out-of-pocket
expenses, including commercial air travel fares, incurred by any Board Member in
connection with his or her participation in meetings of the Board and attending
to the business of the Company.
(g)    Chairman of the Board. Robert S. Boswell shall serve as the Chairman of
the Board. The chairman, in his capacity as the chairman of the Board, shall not
have any of the rights or powers of an officer of the Company or any special
voting rights (except to the extent that the chairman is also an officer).
(h)    Minutes. Minutes of all meetings of the Board shall be kept and
distributed to each Member and each Board Member as soon as reasonably
practicable following each meeting. If no objection is raised in writing
following receipt of minutes or in any event at the next meeting of the Board,
then such minutes shall be deemed to be accurate and shall be binding on the
Board Members and the Company with respect to the matters dealt with therein.

5.2    Major Decisions. Subject to Section 5.11, no Member, Board Member,
officer, employee, agent or representative of the Company shall have any
authority to bind or take any action on behalf of the Company with respect to
any Major Decision unless such Major Decision has been unanimously approved by
the Board, provided that following the delivery of a Notice of Removal and the
appointment of Replacement Members pursuant to Section 5.1(b)(iii) above, only
the approval of the four Replacement Members shall be required for any Major
Decision. Each of the following matters or actions by the Company shall
constitute a “Major Decision”:
(a)    incurring any borrowings of any kind, including capital leases, or the
issuance or restructuring of any debt of the Company or causing the Company to
guaranty indebtedness, other than (i) the Bank Revolving Credit Facility,
(ii) purchase money indebtedness up to $5,000,000 and (iii) unsecured trade
indebtedness in an aggregate not to exceed $15,000,000;
(b)    assuming or guaranteeing the performance of any obligation outside the
ordinary course of business greater than $2,500,000;
(c)    adding a new class of securities or increasing or decreasing the
outstanding ownership, including additional Units or other Equity Securities, of
the Company or otherwise requiring additional Capital Contributions;
(d)    admitting additional Members except pursuant to a Capital Contribution as
described in Article III;


25
12111833.11

--------------------------------------------------------------------------------





(e)    abandoning or selling assets with a value of $30,000,000 or greater in
one transaction or a series of related transactions;
(f)    acquiring new assets with a value in excess of $30,000,000;
(g)    repurchase, redeem or make any payment in respect of any Units other than
the Class A Preferred Units, provided that no consent shall be necessary to pay
any Tax Distributions;
(h)    forming or joining a joint venture (excepting customary oil and gas
industry exploration and development agreements, to the extent not otherwise
prohibited by this Section 5.2) or subsidiary, or merging or consolidating with
another entity;
(i)    compromising or settling a lawsuit brought by or against the Company or
confess judgment against the Company for amounts in excess of $2,500,000;
(j)    entering into a material contract with, making any loan to, advancing
payments to, redeeming or repurchasing Units from or authorizing any dividend or
distributions to, Members, except for distributions pursuant to either Section
7.1(b) or Section 7.3;
(k)    the liquidation, dissolution, or winding up of the Company; or
reorganizing or recapitalizing the Company;
(l)    amending or repealing this Agreement;
(m)    filing a voluntary petition for bankruptcy, seeking a receiver, making an
assignment for the benefit of its creditors, making an admission in writing of
Company’s inability to pay its debts;
(n)    requiring the Members to make any Capital Contributions in addition to
those required under Article III;
(o)    changing the Company’s principal outside accounting firm;
(p)    making any loans to any person outside the ordinary course of business;
(q)    authorizing or issuing any Class B Units or other incentive equity
interests in the Company or its subsidiaries;
(r)    taking, or refraining from taking, any action that would result in the
Company not being classified as a partnership for federal or applicable state
tax income purposes; and
(s)    transactions, agreements, contracts and undertakings with any Member’s
Affiliates.

5.3    Additional Board Activities.


26
12111833.11

--------------------------------------------------------------------------------





(a)    The Company’s quarterly budgets and any quarterly capital expenses for
individual or a group of related items not included in the quarterly budget in
excess of $1,000,000 shall be approved by the Board at a meeting of the Board,
and not by written consent.
(b)    Any hedging activities beyond those expressly required by the Bank
Revolving Credit Facility shall be approved by the Board.

5.4    Duties of Board Members and Officers.
(a)    Each Board Member and each officer of the Company shall carry out his or
its duties in good faith in a manner reasonably believed to be in the best
interests of the Company. Each Board Member and each officer shall devote such
time to the business and affairs of the Company as he or it may determine, in
his or its reasonable discretion, is necessary for the efficient carrying on of
the Company’s business. To the extent permitted by the Act, neither any Board
Member nor any Company officer shall have any fiduciary duties to the Company,
and, subject to the preceding sentence, the Board Members’ and officers’ duties
and liabilities are restricted by the provisions of this Agreement to the extent
that any such provisions restrict the duties and liabilities of the Board
Members and officers otherwise existing at law or in equity.
(b)    Notwithstanding anything in this Agreement or in the Act to the contrary,
but subject to Section 5.4(a), a person, in performing his duties and
obligations as a Board Member under this Agreement, shall be entitled to act or
omit to act at the direction of the Member(s) that designated such person to
serve on the Board of Managers, considering only such factors, including the
separate interests of the designating Member(s), as such Board Member or
Member(s) choose to consider, and any action of a Board Member or failure to
act, taken or omitted in good faith reliance on the foregoing provisions shall
not, as between the Company and the other Member(s), on the one hand, and the
Board Member or Member(s) designating such Board Member, on the other hand,
constitute a breach of any duty (including any fiduciary or other similar duty,
to the extent such exists under the Act or any other applicable law, rule or
regulation) on the part of such Board Member or Member(s) to the Company or any
other Board Member or Member of the Company.
(c)    The Members (and the Members on behalf of the Company) hereby:
(i)    agree that (A) the terms of this Section 5.4, to the extent that they
modify or limit a duty or other obligation, if any, that a Board Member may have
to the Company or any another Member under the Act or other applicable law, rule
or regulation, are reasonable in form, scope and content; and (B) the terms of
this Section shall control to the fullest extent possible if it is in conflict
with a duty, if any, that a Board Member may have to the Company or another
Member, under the Act or any other applicable law, rule or regulation; and
(ii)    waive any duty or other obligation, if any, that a Member may have to
the Company or another Member, pursuant to the Act or any other applicable law,
rule or regulation, to the extent necessary to give effect to the terms of this
Section 5.4.


27
12111833.11

--------------------------------------------------------------------------------





(d)    The Members, on behalf of the Company, acknowledge, affirm and agree that
(i) the Members would not be willing to make an investment in the Company, and
no person designated by any of the Members to serve on the Board of Managers
would be willing to so serve, in the absence of this Section 5.4, and (ii) they
have reviewed and understand the provisions of §§18-1101(b) and (c) of the Act.

5.5    Reliance by Third Parties. No third party dealing with the Company shall
be required to ascertain whether any Company officer or any person expressly
authorized by the Board is acting in accordance with the provisions of this
Agreement. All third parties may rely on a document executed by the Board or by
any Company officer or by any person authorized in writing by the Board as
binding on the Company. The foregoing provisions shall not apply to third
parties who are Affiliates or family members of any such Person executing any
such document. If any Board Member, any Member, any officer or other Person acts
without authority, such action shall not be binding on the Company and such
Person shall be liable to the Members for any damages arising out of its
unauthorized actions.

5.6    Information Relating to the Company. Upon request, the Company shall
supply to a Member any information required to be available to the Members under
the Act.

5.7    Exculpation and Indemnification; Litigation.
(a)    In carrying out their respective duties hereunder, the Board Members and
the Company officers shall not be liable to the Company nor to any Member for
their good faith actions, or failure to act, nor for any errors of judgment, nor
for any act or omission believed in good faith to be within the scope of
authority conferred by this Agreement, but shall be liable for fraud, willful
misconduct or gross negligence in the performance of their respective duties
under this Agreement.
(b)    To the extent the Board Members or the Company officers have duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any Member, the Board Members or the officers acting under this Agreement
shall not be liable to the Company or to any Member for such Person’s good faith
reliance on the provisions of this Agreement, the records of the Company, and
such information, opinions, reports or statements presented to the Company by
any of the Company’s other officers or employees, or by any other Person as to
matters such Board Member or any such officer reasonably believes are within
such other Person’s professional or expert competence and who has been selected
with reasonable care by or on behalf of the Company. The preceding sentence
shall in no way limit any Person’s right to rely on information to the extent
provided in Section 18-406 of the Act. No Board Member or officer of the
Company, or any combination of the foregoing, shall be personally liable under
any judgment of a court, or in any other manner, for any debt, obligation or
liability of the Company, whether that liability or obligation arises in
contract, tort or otherwise, solely by reason of being a Board Member or officer
of the Company or any combination of the foregoing.
(c)    Subject to the limitations of the Act, the Company shall indemnify,
defend, save and hold harmless the Board Members and the Company officers from
and against third party claims arising as a result of any act or omission of
such Board Members or any such officer believed


28
12111833.11

--------------------------------------------------------------------------------





in good faith to be within the scope of authority conferred in accordance with
this Agreement, except for fraud, willful misconduct, gross negligence or a
finding of liability to the Company. In all cases, indemnification shall be
provided only out of and to the extent of the net assets of the Company and no
Member shall have any personal liability whatsoever on account thereof.
Notwithstanding the foregoing, the Company’s indemnification of the Board
Members and Company officers as to third party claims shall be only with respect
to such loss, liability or damage that is not otherwise compensated by insurance
carried for the benefit of the Company.
(d)    The Board has the right to control the defense of any litigation or other
government proceeding in which the Company is involved. The Board shall promptly
provide (or cause to be provided) to a Member any information regarding any such
litigation or proceeding such Member may reasonably request, at the expense of
such Member, and shall reasonably cooperate with the Members in connection with
the defense of any such litigation or proceeding.
(e)    The Company shall reimburse the reasonable expenses of any Member, Board
Member, officer or any of their officers or employees that are required to
appear as a witness in litigation or any other government proceeding because of
or relating to their service to, or relationship with, the Company.
(f)    The Company shall purchase and maintain (i) a directors’ and officers’
insurance policy covering the Board Members and others serving at the request of
the Company or its Board; (ii) property and casualty insurance for the Company’s
assets; and (iii) liability insurance at coverage levels as set forth in
Schedule 5.7 (f).
(g)    If any provision of this Section 5.7 (or any portion thereof) or the
application of any such provision (or any portion thereof) to any Person or
circumstance shall be held invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the Company’s indemnification and exculpation to all other Persons and
circumstances to the greatest extent permissible by Law or the enforceability of
such provision in any other jurisdiction.

5.8    Officers.
(a)    The Board of Managers may, from time to time, designate one or more
persons to be officers of the Company. No officer need be a resident of the
State of Delaware or a Member. Any such officers so designated shall have such
authority and perform such duties as the Board of Managers may, from time to
time, delegate to them. The Board of Managers may assign titles to particular
officers. Unless the Board of Managers decides otherwise, if the title is one
commonly used for officers of a business corporation formed under the Delaware
General Corporate Law (or any successor statute), the assignment of such title
shall constitute the delegation to such officer of the authority and duties that
are normally associated with that office, subject to any specific delegation of
authority and duties made to such officer by the Board of Managers pursuant to
this Section 5.8 and the other terms and provisions hereof. Each officer shall
hold office until his successor shall be duly designated and shall qualify or
until his death or until he shall resign or shall have been removed in the
manner hereinafter provided. Any number of offices may be held by the


29
12111833.11

--------------------------------------------------------------------------------





same person. The salaries or other compensation, if any, of the officers of the
Company shall be fixed from time to time by the Board of Managers.
(b)    Any officer may resign as such at any time. Such resignation shall be
made in writing and shall take effect at the time specified therein or, if no
time be specified, at the time of its receipt by the Board of Managers. The
acceptance of a resignation shall not be necessary to make it effective, unless
expressly so provided in the resignation. Any officer may be removed as such,
either with or without cause, by the Board of Managers; provided, however, that
such removal shall be without prejudice to the contract rights, if any, of the
person so removed. Designation of an officer shall not of itself create contract
rights. Any vacancy occurring in any office of the Company may be filled by the
Board of Managers.

5.9    [Reserved].

5.10    Other Investments of Investor Parties; Waiver of Conflicts of Interest.
(a)    Each Member acknowledges and affirms that the stockholders of Par, the
Avista Parties, the DLJ IV Parties, the Wells Fargo Member, Boswell, the members
of the Mesa Member, the Black Hills Member, Boswell and Webster (the “Investor
Parties”):
(i)    (A) have participated (directly or indirectly) and will continue to
participate (directly or indirectly) in venture capital and other direct
investments in corporations, joint ventures, limited liability companies and
other entities (“Other Investments”), including Other Investments engaged in
various aspects of the U.S. and Canadian “upstream” and “midstream” oil and gas
business that may, are or will be competitive with the Company’s business or
that could be suitable for the Company, (B) have interests in, participate with,
aid and maintain seats on the board of directors or similar governing bodies of,
Other Investments, and (C) may develop or become aware of business opportunities
for Other Investments; and
(ii)    may or will, as a result of or arising from the matters referenced in
clause (i) above, the nature of the Investor Parties’ businesses and other
factors, have conflicts of interest or potential conflicts of interest.
(b)    The Members, and the Members on behalf of the Company expressly (x) waive
any such conflicts of interest or potential conflicts of interest and agree that
no Investor Party shall have any liability to any Member or any Affiliate
thereof, or the Company with respect to such conflicts of interest or potential
conflicts of interest and (y) acknowledge and agree that the Investor Parties
and their respective representatives will not have any duty to disclose to the
Company, any other Member or the Board of Managers any such business
opportunities, whether or not competitive with the Company’s business and
whether or not the Company might be interested in such business opportunity for
itself; provided, however, that the foregoing shall not be construed to permit
any breach of Section 15.3. The Members (and the Members on behalf of the
Company) also acknowledge that the Investor Parties and their representatives
have duties not to disclose confidential information of or related to the Other
Investments.
(c)    The Members (and the Members on behalf of the Company) hereby:


30
12111833.11

--------------------------------------------------------------------------------





(i)    agree that (A) the terms of this Section 5.10, to the extent that they
modify or limit any duty of loyalty or other similar obligation, if any, that an
Investor Party may have to the Company or another Member under the Act or other
applicable law, rule or regulation, are reasonable in form, scope and content;
and (B) the terms of this Section 5.10 shall control to the fullest extent
possible if it is in conflict with any duty of loyalty or similar obligation, if
any, that an Investor Party may have to the Company or another Member, the Act
or any other applicable law, rule or regulation; and
(ii)    waive any duty of loyalty or other similar obligation, if any, that an
Investor Party may have to the Company or another Member, pursuant to the Act or
any other applicable law, rule or regulation, to the extent necessary to give
effect to the terms of this Section 5.10.
(d)    Whenever in this Agreement a Member or any representative thereof is
permitted or required to make a decision (a) in its “sole discretion” or
“discretion” or under a grant of similar authority or latitude, the Member shall
be entitled to consider only such interests and factors as it desires, including
its own interests, and shall have no duty or obligation to give any
consideration to any interests of or factors affecting the Company or any other
Member, or (b) in its “good faith” or under another expressed standard, a Member
shall act under such express standard and shall not be subject to any other or
different standard imposed by this Agreement or any other agreement contemplated
herein or by relevant provisions of law or in equity or otherwise. Nothing in
this Section 5.10(d) shall limit the duties provided for in Section 5.4(a).

5.11    Class A Consents. Notwithstanding anything to the contrary in this
Agreement, in no event shall the Company or any of its Subsidiaries (or any
Board Member, officer, employee, agent or representative of the Company or its
Subsidiaries) take any of the following actions unless such action has been
consented to in writing by (i) Members in their sole discretion representing at
least two-thirds of the Class A Preferred Units, in the case of clauses (a),
(c), (e), (f), (g), and (h) below and clause (i) below to the extent it pertains
to any of the preceding clauses (a), (c), (e), (f), (g) and (h), and
(ii) Members in their sole discretion representing at least two-thirds of the
Class A Units and each of the Par Manager and the Avista Manager, in the
instances of clauses (b) and (d) below, and clause (i) to the extent it pertains
to either clause (b) or clause (d):
(a)    amend this Agreement, the Certificate or any other organizational
document of the Company or any of its Subsidiaries in any manner that adversely
or disproportionally affects the rights, preferences, privileges or power of the
Class A Preferred Units;
(b)    amend this Agreement, the Certificate or any other organizational
document of the Company or any of its Subsidiaries in any manner that adversely
or disproportionally affects the rights, preferences, privileges or power of the
Class A Units;
(c)    issue or create any equity or other securities that have rights,
preferences or privileges with respect to distributions or dividends superior to
or on parity with the Class A Preferred Units;


31
12111833.11

--------------------------------------------------------------------------------





(d)    issue or create any equity or other securities that have rights,
preferences or privileges with respect to distributions or dividends superior to
or on parity with the Class A Units;
(e)    file a voluntary petition for bankruptcy, seeking a receiver, making an
assignment for the benefit of its creditors, making an admission in writing of
Company’s inability to pay its debts;
(f)    repurchase, redeem or make any payment in respect of any Units other than
the Class A Preferred Units, provided that no consent shall be necessary to pay
any Tax Distributions;
(g)    incur any indebtedness of any kind, including capital leases, or the
issuance or restructuring of any debt of the Company or causing the Company to
guaranty indebtedness, other than indebtedness incurred pursuant to a reserve
based revolving credit facility provided by commercial banks with borrowing
availability subject to a conforming borrowing base determined in accordance
with customary oil and gas lending criteria and subject to periodic
redetermination and adjustment (including, for the avoidance of doubt, the Bank
Revolving Credit Facility as in effect on the date of the issuance of the Class
A Preferred Units);
(h)    enter into transactions, agreements, contracts and undertakings with any
Member’s Affiliates, unless the terms of such transaction, agreement, contract
or undertaking are on terms no less favorable to the Company and its
Subsidiaries than a similar transaction negotiated on an arm’s-length basis with
a unaffiliated third party; or
(i)    agree to take any of the foregoing actions or take any other action that
would have the effect (directly or indirectly) of circumventing the rights of
the Class A Preferred Unitholders or the Class A Unitholders as applicable
provided by this Section 5.11.
In the event that the Company or any of its Subsidiaries (or any Board Member,
officer, employee, agent or representative of the Company or its Subsidiaries)
take any action that violates this Section 5.11, then in addition to any other
rights and remedies that the Class A Preferred Unitholders and the Class A
Unitholders may have (whether hereunder or under applicable Law), commencing as
of the date of such violation the Cash Dividend Rate or PIK Dividend Rate, as
applicable, shall be increased by five percent per annum, which shall accumulate
daily as Accrued Dividends, and such rate shall increase by an additional five
percent per annum upon each anniversary of the date of such violation until the
earlier of (i) the date on which the Class A Preferred Units are redeemed in
whole in cash or (ii) Members representing at least two-thirds of the Class A
Preferred Units (and in the case of clauses (a) (b) and (g), at least two-thirds
of the Class A Units) have waived such violation.

5.12    Specified Manager Consents Regarding Equity Issuances.
(a)    Notwithstanding anything to the contrary in this Agreement, prior to the
delivery of a Notice of Removal and the appointment of Replacement Members
pursuant to Section 5.1(b)(iii), in no event shall the Company or any of its
Subsidiaries (or any Board Member, officer, employee, agent or representative of
the Company or its Subsidiaries) issue additional Units or other Equity
Securities of the Company other (i) than Senior Securities issued pursuant to a


32
12111833.11

--------------------------------------------------------------------------------





Qualified Senior Offering or (ii) Units or other Equity Securities of the
Company, other than Senior Securities, issued at or above Fair Market Value (as
determined pursuant to Sections 5.12(b) and 5.12(c) below) of such offered Units
or other Equity Securities, unless in each case, such issuance has been
consented to in writing by each of the Avista Manager and the Par Manager. For
the avoidance of doubt, the consent of the Avista Manager and the Par Manager
shall not be required in connection with the foregoing to the extent that a
Notice of Removal has been delivered.
(b)    Prior to issuing any Units or Equity Securities pursuant to Section
5.12(a), (i) if the Avista Manager shall not have approved the Board’s
determination of Fair Market Value for purposes of such issuances, then the
Board will provide written notice (“FMV Notice”) to the Avista Parties of the
Board’s determination of Fair Market Value for purposes of such issuances at
least 10 days prior such issuance and (ii) if the Par Manager shall not have
approved the Board’s determination of Fair Market Value for purposes of such
issuances, then the Board will provide a FMV Notice to Par of the Board’s
determination of Fair Market Value for purposes of such issuances at least 10
days prior to such issuance.
(c)    If, after its receipt of FMV Notice, the Avista Parties or Par disagrees
with the Fair Market Value to which such FMV Notice relates, such Person shall
deliver to the Board a written notice of objection (a “FMV Objection”) within
ten (10) days after delivery of the FMV Notice (any such Person that delivers a
FMV Objection, an “Objecting Party”). Upon receipt of a FMV Objection, the Board
and each Objecting Party will negotiate in good faith to attempt to agree on
such Fair Market Value. If such agreement is not reached between the Board and
each Objecting Party within five (5) days after the delivery of the FMV
Objection by such Objecting Party, the Board of such Objecting Party may elect
(by written notice to the Board) to have such Fair Market Value determined by a
Qualified Appraiser jointly selected by the Board and such Objecting Party
(provided if there is more than one Objecting Party such qualified Appraiser
shall be jointly selected by the Board and all Objecting Parties). If such
Persons are unable to agree on a Qualified Appraiser within 15 days after a
Person elects to have such Fair Market Value determined by a Qualified
Appraiser, within three (3) days after the end of such 15 day period, each of
the Board and each Objecting Party shall submit the names of three Qualified
Appraisers that have not had a material engagement with such Person or any of
its Affiliates within the preceding two (2) years, and each such Person shall be
entitled to strike one name from the other Persons’ list of firms, and the
Qualified Appraiser shall be selected by lot from the remaining firms. Such
Qualified Appraiser shall submit to the Board and the Objecting Parties a
written report within 30 days of its engagement setting forth such
determination. The fees and expenses of such Qualified Appraiser shall be borne
by the Company. The determination of such Qualified Appraiser as to Fair Market
Value shall be final and binding upon the Board and each Objecting Party for
purposes of Section 5.12(a). The issuance of Units or other Equity Securities
pursuant to Section 5.12(a) dependent on such determination of Fair Market Value
shall be deferred until the determination of Fair Market Value pursuant to
Sections 5.12(b) and 5.12(c).

ARTICLE VI.    
MEMBERS


33
12111833.11

--------------------------------------------------------------------------------






6.1    Limited Liability. The liability of each Member shall be limited as
provided by the Act. Except as permitted under this Agreement, a Member shall
take no part in the control, management, direction or operation of the affairs
of the Company, and shall have no power to bind the Company in their capacity as
Members.

6.2    No State-Law Partnership. The Members intend that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member or Board Member be a partner or joint-venturer of
any other Member or Board Member, for any purposes other than federal and state
tax purposes, and this Agreement may not be construed to suggest otherwise.
Except as otherwise required by the Act, other applicable Law, and this
Agreement, no Member shall have any fiduciary duty to any other Member.

6.3    Tax Matters Partner.
(a)    Par is hereby designated as the “tax matters partner” as such term is
defined in Code § 6231(a)(7). The appointment of any successor tax matters
partner shall be approved by the Board. Subject to the provisions hereof, the
tax matters partner is authorized and required to represent the Company in
connection with all examinations of the Company’s affairs by tax authorities,
including resulting administrative and judicial proceedings, and to expend
Company funds for professional services and costs associated therewith.
Notwithstanding the foregoing, the tax matters partner shall promptly notify all
Members of the commencement of any audit, investigation or other proceeding
concerning the tax treatment of Company tax items and shall keep all Members
promptly and completely informed of such proceedings. The tax matters partner
shall not enter into any settlement agreement of a tax controversy that
adversely affects a Member without that Member’s prior written consent.
(b)    The tax matters partner shall make or cause to be made all available
elections as required by the Code and the Treasury Regulations to cause the
Company to be classified as a partnership for federal income tax purposes.

6.4    Partnership Representative. The Board may appoint and replace a
Partnership Representative (within the meaning of Section 6223 of the Code and
any Treasury Regulations or other administrative or judicial pronouncements
promulgated thereunder) and authorize the Partnership Representative to take any
and all actions determined by the Board and permissible under Code § 6223 and
Treasury Regulations thereunder; provided that for all tax years beginning after
December 31, 2017, the Members shall continue to have all the rights that they
had during all tax years ending on or before December 31, 2017 pursuant to
Section 6.3, and the Partnership Representative shall take any necessary action
to ensure such rights to such Members. The Partnership Representative shall give
prompt written notice to each other Member of any and all notices it receives
from the Internal Revenue Service concerning the Company. The Partnership
Representative shall take no action without the authorization of the Board,
other than such action as may be required by law. Without the consent of the
Class A Unitholders, the Partnership Representative shall not extend the statute
of limitations, file a request for administrative adjustment, file suit
concerning any federal, state or local tax refund or deficiency relating to any
Company administrative adjustment or enter into any settlement agreement
relating to any Company item of income, gain, loss, deduction or credit for any
fiscal year of the Company, or take any other material


34
12111833.11

--------------------------------------------------------------------------------





action relating to any federal, state or local tax proceeding involving the
Company. In the event that the Board determines that the foregoing provisions
are no longer applicable to the Company, either due to a change of controlling
law or the enactment of applicable Treasury Regulations, the Board is authorized
to take any reasonable actions as may be required concerning tax matters of the
Company not otherwise addressed in Section 6.3 and this Section 6.4. If an audit
results in an imputed underpayment by the Company as determined under Section
6225 of the Code, the Partnership Representative, unless otherwise directed by
the Board, may make the election under Section 6226(a) of the Code within 45
days after the date of the notice of final partnership adjustment in the manner
provided by the Internal Revenue Service. If such an election is made, the
Company shall furnish to each Member of the Company for the year under audit a
statement reflecting the Member’s share of the adjusted items as determined in
the notice of final partnership adjustment, and each such Member shall take such
adjustment into account as required under Section 6226(b) of the Code and shall
be liable for any related interest, penalty, addition to tax, or additional
amount.

ARTICLE VII.    
DISTRIBUTIONS TO THE MEMBERS

7.1    Distributions.
(a)    Subject to Section 5.2(j) and Section 5.11, distributions from the
Company may be made at any time, and from time to time, as determined by the
Board of Managers. Without limiting the foregoing but subject to Section 7.1(b)
below, the Board of Managers shall have complete discretion to retain funds in
the Company to pay or provide appropriate reserves to meet current, or
reasonably anticipated, or contingent Company obligations or expenditures.
(b)    Class A Preferred Unit Distributions.
(i)    During each calendar quarter during which the Class A Preferred Units are
outstanding, the Board of Managers shall pay the Quarterly Dividend Amount to
the Class A Preferred Unitholders, which payment must only be made as of and on
the next succeeding Quarterly Payment Date.
(ii)    Notwithstanding Section 7.1(b)(i) above, the Board of Managers may elect
to not distribute the Quarterly Dividend Amount on the next upcoming Quarterly
Payment Date and instead increase the Liquidation Preference of each Class A
Preferred Unit by an amount equal to the PIK Amount for such Class A Preferred
Unit (the “PIK Election”). In the event that the Board of Managers exercises the
PIK Election, the Company shall no later than 15 Business Days prior to such
Quarterly Payment Date provide notice to the Class A Preferred Unitholders of
such election. In the event that the Board of Managers does not provide timely
notice of the PIK Election to the Class A Preferred Unitholders but the Company
fails to distribute the Quarterly Dividend Amount in full on the applicable
Quarterly Payment Date, the Company will be deemed to have elected to increase
the Liquidation Preference on the Class A Preferred Units in an amount equal to
the PIK Amount (determined with respect to any portion of the relevant Quarterly
Dividend Amount that is not actually distributed by the Company) pursuant to
this Section 7.1(b)(ii) in lieu of paying the Quarterly Dividend Amount in cash.


35
12111833.11

--------------------------------------------------------------------------------





(iii)    Dividends on the Class A Preferred Units shall accumulate and become
Accrued Dividends on a daily basis, whether or not declared, from the most
recent Quarterly Payment Date, or if there has been no prior Quarterly Payment
Date, from the date the Class A Preferred Units are issued, until cash dividends
are paid pursuant to Section 7.1(c)(i) in respect of such accumulated amounts or
the Liquidation Preference is increased in respect of such accumulated amounts
pursuant to Section 7.1(c)(ii).
(iv)    For the avoidance of doubt, until the Class A Preferred Units are
redeemed in full in cash pursuant to Section 2.10, other than pursuant to
Section 7.3, the Company shall not make any distribution of cash or property to
Members other than the Class A Preferred Members without the prior written
consent of the Class A Preferred Unitholders acting in their sole discretion.
(c)    Subject to Article XII, following the redemption in full in cash of all
Class A Preferred Units pursuant to Section 2.10, all cash and property (or
other asset) distributions by the Company shall be made to the Members in
accordance with their respective Sharing Percentages at the time of such
distribution, taking into account whether Payout No. 1, Payout No. 2, Payout No.
3 or Payout No. 4 has occurred or will occur as a result of such distribution.
The Members acknowledge that, because of the timing of distributions and Capital
Contributions, Payout No. 1, Payout No. 2, Payout No. 3 or Payout No. 4 could
have been satisfied as of the time of a distribution to the Members but not as
of the time of a subsequent distribution to the Members. Accordingly, whether
Class A Unitholders have received cumulative distributions sufficient to cause
the occurrence of Payout No. 1, Payout No. 2, Payout No. 3 or Payout No. 4, as
applicable, shall be determined in good faith by the Board of Managers prior to
each distribution. If, at the time a distribution is to be made pursuant to this
Section 7.1:
(i)    any Class B Units that have previously been repurchased by the Company
for value and not previously been treated as advances against future
distributions in accordance with this Section 7.1(c)(i), then any amounts paid
for the repurchase of such Class B Units shall be treated as having been paid to
the holders of Class B Units as advances of distributions to which they may be
entitled pursuant to this Section 7.1(c)(i) and shall offset and reduce the
amounts subsequently distributable to holders of Class B Units pursuant to this
Section 7.1(c)(i); and
(ii)    with respect to the Incentive Member, it is determined that the
Incentive Member has received distributions under this Section 7.1 with respect
to the Class B Units in excess of the distributions that the Incentive Member
should have received pursuant to the terms of this Agreement over the life of
the Company to such point (the “Excess Distributions”), distributions that
otherwise would be made to the Incentive Member pursuant to this Section 7.1(c)
shall be made instead to the Class A Unitholders until such Class A Unitholders
have received cumulative distributions under this Section 7.1(c) sufficient to
cause the amount of Excess Distributions made to the Incentive Member to be
equal to zero.
(d)    Payment of all cash distributions made by the Company to a Member shall
be made by wire transfer of immediately available funds in accordance with such
written instructions to the Company as may be provided by such Member from time
to time.


36
12111833.11

--------------------------------------------------------------------------------





(e)    The Company shall withhold tax on distributions to Members or otherwise
as required by Law and, further, the Company may either withhold or permit the
withholding, and provide for the remittance, of tax on distributions and other
payments to the Company from third parties as required by Law. Any of the
preceding withheld amounts shall be considered distributions received by Members
for purposes of this Agreement and, if the withholding is based on the varying
tax status of each Member, the amount considered as distributed to a Member
shall be based on such Member’s tax status and the amount that is deemed
attributable to a Member based on such Member’s tax status. The Members shall
furnish to the Board from time to time all such information as is required by
Law or otherwise reasonably requested by the Board of Managers (including
certificates in the form prescribed by the Code and applicable Treasury
Regulations or applicable state, local, or foreign law) to permit the Board of
Managers to ascertain whether and in what amount withholding is required of the
Members or payments to the Company are required to have tax withheld or deducted
and paid as required by Law.
(f)    If it is anticipated that at the due date of the Company’s withholding
obligation the Member’s share of cash distributions or other amounts due is less
than the amount of the withholding obligation, the Member with respect to which
the withholding obligation applies shall pay to the Company the amount of such
shortfall within 30 days after notice by the Company. If a Member fails to make
the required payment when due hereunder, and the Company nevertheless pays the
withholding, in addition to the Company’s remedies for breach of this Agreement,
the amount paid shall be deemed a recourse loan from the Company to such Member
bearing interest at eight percent per annum, compounded quarterly, and the
Company shall apply all distributions or payments that would otherwise be made
to such Member toward payment of the loan and interest, which payments or
distributions shall be applied first to interest and then to principal until the
loan is paid in full.

7.2    Distributions in Kind. During the existence of the Company, no Member
shall be entitled or required to receive as distributions from the Company any
Company asset other than money. In-kind distributions of assets in connection
with the dissolution and winding‑up of the Company shall be governed by Article
XII.

7.3    Tax Distributions. Notwithstanding anything to the contrary in this
Article VII, the Company may, subject to the availability of proceeds and as
determined by the Board in its discretion in good faith, make cash distributions
to each Member on the Tax Distribution Date with respect to each fiscal year in
the amount of all or part of the Tax Distributions, if any, of the Members as
determined for such fiscal year; provided, however, the Company may, upon
election by the Board in its sole discretion, make such cash distributions on a
quarterly basis based upon estimates of the required Tax Distribution in a
manner sufficient to permit the Members to satisfy their respective quarterly
estimated tax payment obligations; and, provided, further, that the Company
shall allocate any payments of Tax Distributions (including any partial
payments) pro rata among the Members in accordance with the portion of the
aggregate Tax Distributions to which each such Member is entitled as of the Tax
Distribution Date or the applicable estimated tax payment due date, as
applicable. All quarterly tax distributions to a Member shall be treated as an
advance of, and shall offset, the cash distribution payable to the Member
(pursuant to this Section 7.3) on the next Tax Distribution Date. Any
distributions made pursuant to this Section 7.3 to a Member shall be treated


37
12111833.11

--------------------------------------------------------------------------------





as an advance payment of, and shall reduce, the amounts otherwise distributable
to such Member pursuant to Sections 2.10, 7.1(b) and 7.1(c) in subsequent
distributions.

ARTICLE VIII.    
ALLOCATION OF PROFITS AND LOSSES

8.1    Allocations of Profits and Losses.
After giving effect to the allocations under Section 8.2, Profits and Losses
(and to the extent determined necessary and appropriate by the Board to achieve
the resulting Capital Account balances described below, any allocable items of
gross income, gain, loss and expense includable in the computation of Profits
and Losses) for each Allocation Period shall be allocated among the Members
during such Allocation Period, in such a manner as shall cause the Capital
Accounts of the Members (as adjusted to reflect all allocations under
Section 8.2 and all distributions through the end of such Allocation Period) to
equal, as nearly as possible, (a) the amount such Members would receive if all
assets of the Company on hand at the end of such Allocation Period were sold for
cash equal to their Carrying Values, all liabilities of the Company were
satisfied in cash in accordance with their terms (limited in the case of
non-recourse liabilities to the Carrying Value of the property securing such
liabilities), and all remaining or resulting cash were distributed to the
Members under Section 7.1 after satisfying in full all redemption obligations
set forth in Section 2.10, minus (b) such Member’s share of “minimum gain” as
that term is defined in Treasury Regulations §§ 1.704-2(b)(2) and 1.704-2(d) and
“partner nonrecourse debt minimum gain” as that term is defined in Treasury
Regulations § 1.704-2(i)(2), computed immediately prior to the hypothetical sale
of assets, and the amount any such Member is treated as obligated to contribute
to the Company, computed immediately after the hypothetical sale of assets.

8.2    Regulatory Allocations.
(a)    Loss Limitation. Notwithstanding any provision hereof to the contrary
except Sections 8.2(e) and 8.2(f), the Losses or other items of loss or expense
allocated pursuant to Section 8.1 to any Member shall not exceed the maximum
amount of Losses that can be so allocated without causing such Member to have an
Adjusted Capital Account Deficit (or increase any existing Adjusted Capital
Account Deficit) at the end of any Allocation Period. In the event some but not
all of the Members would have Adjusted Capital Account Deficits as a consequence
of an allocation of Losses pursuant to Section 8.1, the limitation set forth in
this Section 8.2(a) shall be applied on a Member by Member basis so as to
allocate the maximum permissible Losses to each Member under Treasury
Regulations § 1.704-1(b)(2)(ii)(d). All Losses in excess of the limitations set
forth in this Section 8.2(a) shall be allocated to the Members who do not have
Adjusted Capital Account Deficits in proportion to their relative positive
Capital Accounts but only to the extent that such Losses and other items of loss
and expense do not cause any such Member to have an Adjusted Capital Account
Deficit. This Section 8.2(a) shall be interpreted consistently with the loss
limitation provisions of Treasury Regulations § 1.704-1(b)(2)(ii)(d).
(b)    Minimum Gain Chargeback. Notwithstanding any other provision hereof to
the contrary, if there is a net decrease in “partnership minimum gain” (as
defined in Treasury Regulations §§ 1.704-2(b)(2) and 1.704-2(d)(1)) for an
Allocation Period (or if there was a net


38
12111833.11

--------------------------------------------------------------------------------





decrease in partnership minimum gain for a prior Allocation Period and the
Company did not have sufficient amounts of income and gain during prior periods
to allocate among the Members under this Section 8.2(b)), each Member shall be
specially allocated items of Company income and gain for such Allocation Period
(and, if necessary, subsequent Allocation Periods) in an amount equal to such
Member’s share of the net decrease in such partnership minimum gain (as
determined pursuant to Treasury Regulations § 1.704-2(g)(2)) and in the manner
required by Treasury Regulations §§ 1.704-2(f) and 1.704-2(j)(2). This
Section 8.2(b) is intended to constitute a minimum gain chargeback under
Treasury Regulations § 1.704-2(f) and shall be interpreted consistently
therewith.
(c)    Member Minimum Gain Chargeback. Notwithstanding any provision hereof to
the contrary except Section 8.2(b) (dealing with “partnership minimum gain”), if
there is a net decrease in “partner nonrecourse debt minimum gain” (as defined
in Treasury Regulations §§ 1.704-2(i)(2) and 1.704-2(i)(3)) attributable to
“partner nonrecourse debt” (as defined in Treasury Regulations § 1.704-2(b)(4))
during any Allocation Period (or if there was a net decrease in partner
nonrecourse debt minimum gain for a prior Allocation Period and the Company did
not have sufficient amounts of income and gain during prior periods to allocate
among the Members under this Section 8.2(c)), each Member who has a share of the
partner nonrecourse debt minimum gain attributable to such Member’s partner
nonrecourse debt, determined in accordance with Treasury Regulations §
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such Allocation Period in an amount equal to such Member’s share of the net
decrease in partner nonrecourse debt minimum gain and in the manner required by
Treasury Regulations §§ 1.704-2(i)(4) and 1.704-2(j)(2). This Section 8.2(c) is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations § 1.704-2(i)(4) and shall be interpreted consistently
therewith.
(d)    Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations, or distributions described in Treasury Regulations
§§ 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain (consisting of a pro rata portion of each item
of income, including gross income, and gain for the Allocation Period) shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, the Adjusted
Capital Account Deficit, if any, of such Member as quickly as possible;
provided, however, that an allocation pursuant to this Section 8.2(d) shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit after all other allocations provided for in this Article VIII
have been tentatively made as if this Section 8.2(d) were not in this Agreement.
This Section 8.2(d) shall be interpreted consistently with the “qualified income
offset” provisions of Treasury Regulations § 1.704-1(b)(2)(ii)(d).
(e)    Nonrecourse Deductions. Any “non-recourse deduction” (as defined in
Treasury Regulations § 1.704-2(b)(1)) for any Allocation Period shall be
allocated to the Members as determined by the Board, to the extent permitted by
the Treasury Regulations.
(f)    Member Nonrecourse Deductions. Any “partner nonrecourse deductions” (as
defined in Treasury Regulations §§ 1.704-2(i)(1) and 1.704-2(i)(2)) for any


39
12111833.11

--------------------------------------------------------------------------------





Allocation Period shall be specially allocated to the Member who bears the
Economic Risk of Loss with respect to the “partner nonrecourse debt” (as defined
in Treasury Regulations § 1.704-2(b)(4)). If more than one Member bears the
Economic Risk of Loss for such partner nonrecourse debt, the partner nonrecourse
deductions attributable to such partner nonrecourse debt shall be allocated
among the Members according to the ratio in which they bear the Economic Risk of
Loss. This Section 8.2(f) is intended to comply with the provisions of Treasury
Regulations § 1.704-2(i) and shall be interpreted consistently therewith.
(g)    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset is required pursuant to Code § 734(b) (including any
such adjustments pursuant to Treasury Regulations § 1.734-2(b)(1)) is required
pursuant to Treasury Regulations §§ 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as the result of a distribution to any Member in complete liquidation of such
Member’s Units, the amount of such adjustment to Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
allocated to the Members in accordance with Treasury Regulations §
1.704-1(b)(2)(iv)(m)(2) if such Treasury Regulations Section applies, or to the
Member to whom such distribution was made if Treasury Regulations
§ 1.704-1(b)(2)(iv)(m)(4) applies.
(h)    Allocations With Respect to Oil and Gas Properties. Simulated Depletion
for each Oil and Gas Property, and Simulated Loss upon the disposition of an Oil
and Gas Property, shall be allocated among the Members in proportion to their
shares of Simulated Basis in such property.

8.3    Other Allocation Rules.
(a)    Subject to Section 10.3, Profits, Losses, and any other items allocable
to any period shall be determined on a daily, monthly, or other basis, as
reasonably determined by the Board using any permissible method under Code § 706
and the Treasury Regulations thereunder.
(b)    The Members’ proportionate shares of the “excess nonrecourse liabilities”
of the Company, within the meaning of Treasury Regulations § 1.752-3(a)(3),
shall be allocated to the Members in any manner determined by the Board and
permissible under the Treasury Regulations.

ARTICLE IX.    
ALLOCATION OF TAXABLE INCOME AND TAX LOSSES

9.1    Allocation of Taxable Income and Tax Losses. Except as provided in this
Article IX, each item of income, gain, loss and deduction of the Company for
federal income tax purposes shall be allocated among the Members in the same
manner as such item is allocated for book purposes under Sections 8.1 and 8.2.

9.2    Allocation of Section 704(c) Items. In accordance with the principles of
Code § 704(c) and the Treasury Regulations thereunder (including the Treasury
Regulations applying the principles of Code § 704(c) to changes in Carrying
Values), income, gain, deduction and loss with


40
12111833.11

--------------------------------------------------------------------------------





respect to any Company property having a Carrying Value that differs from such
property’s adjusted U.S. federal income tax basis shall, solely for U.S. federal
income tax purposes, be allocated among the Members in order to account for any
such difference using the “traditional method with curative allocations” under
Treasury Regulations § 1.704-3(c) or, in the case of any such property acquired
after the date hereof, such other method or methods as determined by the Board
to be appropriate and in accordance with the applicable Treasury Regulations.

9.3    Allocation of Tax Credits. The tax credits, if any, with respect to the
Company’s property or operations shall be allocated among the Members in
accordance with Treasury Regulations §§ 1.704-1(b)(4)(ii) and
1.704‑1(b)(4)(viii).

9.4    Allocation of Recapture Items. Any (i) recapture of depreciation or any
other item of deduction shall be allocated, in accordance with Treasury
Regulations §§ 1.1245-1(e) and 1.1254-5, to the Members who received the benefit
of such deductions (taking into account the effect of remedial allocations) and
(ii) recapture of grants or credits shall be allocated to the Members in
accordance with applicable Law.

9.5    Income Tax Allocations with Respect to Oil and Gas Properties.
(a)    Cost and percentage depletion deductions with respect to any Oil and Gas
Property shall be computed separately by the Members rather than the Company.
For purposes of such computations, the U.S. federal income tax basis of each Oil
and Gas Property shall be allocated to each Member in accordance with such
Member’s Capital Interest Percentage as of the time such Oil and Gas Property is
acquired by the Company (and any additions to such U.S. federal income tax basis
resulting from expenditures required to be capitalized in such basis shall be
allocated among the Members in a manner designed to cause the Members’
proportionate shares of such adjusted U.S. federal income tax basis to be in
accordance with their Capital Interest Percentages as determined at the time of
any such additions), and shall be reallocated among the Members in accordance
with the Members’ Capital Interest Percentages as determined immediately
following the occurrence of an event giving rise to an adjustment to the
Carrying Values of the Company’s Oil and Gas Properties pursuant to clause (b)
of the definition of Carrying Value. Notwithstanding the foregoing, to the
extent permitted by the applicable Treasury Regulations, the Board may elect to
allocate U.S. federal income tax basis in a manner other than based upon Capital
Interest Percentages. The Company shall inform each Member of such Member’s
allocable share of the U.S. federal income tax basis of each Oil and Gas
Property promptly following the acquisition of such Oil and Gas Property by the
Company, any adjustment resulting from expenditures required to be capitalized
in such basis, and any reallocation of such basis as provided in the previous
sentence.
(b)    For purposes of the separate computation of gain or loss by each Member
on the taxable disposition of Oil and Gas Property, the amount realized from
such disposition shall be allocated (i) first, to the Members in an amount equal
to the Simulated Basis in such Oil and Gas Property in proportion to their
allocable shares thereof and (ii) second, any remaining amount realized shall be
allocated consistent with the allocation of Simulated Gains.
(c)    The allocations described in this Section 9.5 are intended to be applied
in accordance with the Members’ “interests in partnership capital” under Code §
613A(c)(7)(D);


41
12111833.11

--------------------------------------------------------------------------------





provided, however, that the Members understand and agree that the Board may
authorize special allocations of federal income tax basis, income, gain,
deduction or loss, as computed for U.S. federal income tax purposes, in order to
eliminate differences between Simulated Basis and adjusted U.S. federal income
tax basis with respect to Oil and Gas Properties, in such manner as determined
consistent with the principles outlined in Section 9.2. The provisions of this
Section 9.5(c) and the other provisions of this Agreement relating to
allocations under Code § 613A(c)(7)(D) are intended to comply with Treasury
Regulations § 1.704-1(b)(4)(v) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations.
(d)    Each Member, with the assistance of the Company, shall separately keep
records of its share of the adjusted tax basis in each Oil and Gas Property,
adjust such share of the adjusted tax basis for any cost or percentage depletion
allowable with respect to such property and use such adjusted tax basis in the
computation of its cost depletion or in the computation of its gain or loss on
the disposition of such property by the Company. Upon the reasonable request of
the Company, each Member shall advise the Company of its adjusted tax basis in
each Oil and Gas Property and any depletion computed with respect thereto, both
as computed in accordance with the provisions of this subsection for purposes of
allowing the Company to make adjustments to the tax basis of its assets as a
result of certain transfers of interests in the Company or distributions by the
Company. The Company may rely on such information and, if it is not provided by
the Member, may make such reasonable assumptions as it shall determine with
respect thereto.

9.6    Allocations Solely for Tax Purposes. Allocations pursuant to this
Article IX are solely for purposes of U.S. federal, state and local taxes and,
except as otherwise specifically provided, shall not affect, or in any way be
taken into account in computing, any Member’s Capital Account or share of
Profits, Losses, other items or distributions pursuant to any provision of this
Agreement.

ARTICLE X.    
ACCOUNTING AND REPORTING

10.1    Books. The Company shall maintain complete and accurate books of account
of the Company’s affairs at the principal office of the Company. The Company’s
books shall be kept in accordance with generally accepted accounting principles,
consistently applied, and on an accrual basis method of accounting. Subject to
the requirements of applicable Law, the fiscal year of the Company shall end on
December 31 of each year.

10.2    Capital Accounts; Tax Elections.
(a)    The Company shall maintain a separate capital account for each Member for
income tax purposes and such other Member accounts as may be necessary or
desirable to comply with the requirements of applicable Law (“Capital
Accounts”). Each Member’s Capital Account shall be maintained in accordance with
the provisions of Treasury Regulations § 1.704‑1(b)(2)(iv).
(b)    A transferee of a Company interest shall succeed to the Capital Account
attributable to the Company interest Transferred, except that if the Transfer
causes a termination of the Company under Code § 708(b)(1)(B), Treasury
Regulations § 1.708‑1(b) shall apply.


42
12111833.11

--------------------------------------------------------------------------------





(c)    The Board may make such tax elections on behalf of the Company and the
Members as the Board shall determine in its reasonable discretion. Upon request
of the Board, each Member shall cooperate in good faith with the Company in
connection with the Company’s efforts to elect out of the application of the
company-level audit and adjustment rules of the Bipartisan Budget Act of 2015,
if applicable.

10.3    Transfers During Year. The allocation of Profits and Losses under
Article VIII between a Member who Transfers part or all of its interest in the
Company during the Company’s accounting year and his transferee, or to a Member
whose Sharing Ratio varies during the course of the Company’s accounting year,
shall be based on a method determined by the Board pursuant to Treasury
Regulation § 1.706-1(c) (provided that at the request of the transferring
Member, the Company shall use a method based upon an interim closing of the
Company’s books), in each case to the extent consistent with the Code.

10.4    Reports.
(a)    The Company shall deliver to the Class A Unitholders and the Class A
Preferred Unitholders the following financial statements and reports at the
times indicated below:
(i)    Monthly, within 30 days after the end of each calendar month, a written
report to each Member which shall include (x) a balance sheet as of the last day
of such calendar month, (y) a statement of income and a statement of cash flows
for such calendar month, and (z) a report of drilling and completion activities
for the prior calendar month;
(ii)    Monthly, within 30 days after the end of each calendar month, a
comparison of budgeted amounts for such prior calendar month to the actual
results of operations for such prior calendar month, with a written explanation
of any material variances;
(iii)    Quarterly, within 30 days after the end of each calendar quarter, a
written report to each Member which shall include (x) a balance sheet as of the
last day of such calendar quarter, (y) a statement of income and a statement of
cash flows for such calendar quarter, and (z) a report of drilling and
completion activities for the prior calendar quarter;
(iv)    Quarterly, within 30 days after the end of each calendar quarter, a
comparison of budgeted amounts for such prior calendar quarter to the actual
results of operations for such calendar quarter, with a written explanation of
any material variances;
(v)    Within 90 days after the end of each fiscal year of the Company, a copy
of financial statements of the Company prepared in accordance with generally
acceptable accounting principles and audited by the Independent Accountant,
together with an audit report prepared by the Independent Accountant with
respect to such financial statements;
(vi)    Within 60 days after the end of each fiscal year of the Company, a third
party engineering report regarding the proved reserves of the Company prepared
by the Independent Petroleum Engineer; and


43
12111833.11

--------------------------------------------------------------------------------





(b)    The Company shall deliver to the Members, within 75 days after the end of
each fiscal year of the Company, the applicable Member’s K-1, necessary to allow
such Member to file its own income tax return for the preceding year.
(c)    Except as otherwise required by the Act or this Agreement, the Company
shall not be required to deliver to any Member any other reports, audits or
financial statements. The Company shall file all required state and federal tax
returns when due.
(d)    The Class B Unitholders (in their capacity as such) shall not be entitled
to review, inspect, or copy this Agreement or any books or records of the
Company.

10.5    Section 754 Election. If requested by a Member, the Company shall make
the election provided for under Code § 754. Any cost incurred by the Company in
implementing such election at the request of any Member shall be promptly
reimbursed to the Company by the requesting Member.

ARTICLE XI.    
TRANSFER OF MEMBER’S INTEREST

11.1    Restrictions on Transfers and Liens. No Member shall create any Liens on
all or any portion of its Units. No Member shall Transfer all or any portion of
its Units except as permitted by this Article XI. Any attempted creation of a
Lien, or Transfer not in accordance with the terms of this Article XI, on all or
any portion of Units shall be null and void and of no legal effect.

11.2    Permitted Transfers. Any Transfers permitted under this Section 11.2
shall also be subject to the other provisions of this Article XI; provided that
any Transfer to any Affiliate of a Member and any Transfer pursuant to the
Preferred Unit Side Letter shall not be subject to this Article XI. Only the
following Transfers shall be permitted:
(a)    A Member may Transfer (i) all, but not less than all, of its Units, so
long as all Units are transferred to one Person, (ii) any of its Units if
unanimous consent of the non-transferring Members is obtained or (iii) following
consummation of the Initial Public Offering, or at any time Units shall be
Publically Traded, all or any portion of its Units to the direct or indirect
holders of equity interests in such Member (including members or limited
partners of such Member), subject to any applicable lock-up period (not to
exceed 180 days) applicable to such Units upon consummation of the Initial
Public Offering;
(b)    A Member who is a natural Person may Transfer all or a portion of its
Units to an FLP, trust or similar entity for estate planning purposes, but only
if the transferring Member retains the right to vote such Units following such
Transfer; and
(c)    Par shall be entitled to create a Lien on all or any portion of its
Units; provided, however, that any Transfer of a Membership Interest or any
interest therein (whether voluntary or involuntary (including any Transfer in
foreclosure)) to or by the beneficiary of such Lien shall be subject to the
provisions of this Article XI.


44
12111833.11

--------------------------------------------------------------------------------






11.3    Sale Participation Rights.
(a)    Except as provided in Section 11.3(b), no Member (a “Tagged Member”) may
Transfer all or a majority of its Units to any Proposed Purchaser, unless the
Tagged Member has received a bona fide written offer from the Proposed
Purchaser, and the Tagged Member first provides a written offer notice (a
“Tag-Along Notice”) to the other Members (the “Tagging Members”) stating that
the Tagged Member desires to Transfer all or a majority of its Units,
designating the specific portion of the Units (the “Offered Interest”) that the
Tagged Member desires to Transfer and specifying the proposed purchase price
(the “Offered Price”) and all of the other material terms and conditions of the
proposed Transfer of the Offered Interest to the Proposed Purchaser (the
“Offered Terms”), and attaching a copy of the offer.
(b)    Each Tagging Member shall have the right, but not the obligation, for a
period of 20 Business Days after receipt of the Tag-Along Notice, to elect to
participate in the sale of the Offered Interest. Any such election shall be made
by providing written notice of such election to the Tagged Member within such
20-Business Day period. If one or more Tagging Members elect to participate in
the proposed sale of the Offered Interest under this Section 11.3, the Tagged
Member shall allocate the Units included in the proposed sale among the Units of
the Tagged Member and the electing Tagging Members, pro rata in proportion to
their respective Sharing Ratios, with such sale otherwise on the Offered Terms.
Any such sale shall be consummated within 90 days following the expiration of
the 20-Business Day election period described above. The Tagged Member shall
keep the electing Tagging Members advised regarding the timing of any such sale.
The electing Tagging Member shall not be required to accept any terms,
conditions, agreements or undertakings in connection with any such sale other
than those described in the Offer Notice. If the Tagged Member does not sell the
Offered Interest to the Proposed Purchaser within such 90-day period, the Tagged
Member shall again afford the Tagging Members the participation rights set forth
in this Section 11.3 with respect to any further offer to sell, assign or
dispose of all or any portion of the Offered Interest or any other Units held by
the Tagged Member.
(c)    In the event the holders (“Equity Owners”) of equity interests in a
Member (“Member Equity Interests”) seek to Transfer all or substantially all of
the Member Equity Interests in such Member, the foregoing Sections 11.3(a) and
(b) shall apply, mutatis mutandis, as if such Equity Owners were the Tagged
Member seeking to Transfer Units, and the Equity Owners in the other Member were
the Tagging Members. Any Transfer by an Equity Owner in violation of the
foregoing shall be deemed a breach of this Agreement by the Member in which such
Equity Owner holds Member Equity Interests.

11.4    Forced Sale Right. Except as otherwise provided in Section 11.2, if any
Dragging Members desire to Transfer all, but not less than all, of the Units of
the Dragging Member(s) in connection with a Transfer to an unaffiliated third
party Proposed Purchaser in a transaction where no additional material benefits
are received by the Dragging Member(s) in connection therewith and that is
contingent on the Transfer of all of the Membership Interests held by any
Dragged Members, the Dragging Member(s) may deliver a notice (a “Drag-Along
Notice”) to the Dragged Members setting forth the Units to be Transferred, the
proposed purchase price for such Units and the other material terms of the
Transfer to the Proposed Purchaser, and attaching a copy of any


45
12111833.11

--------------------------------------------------------------------------------





agreements or written offers from the Proposed Purchaser setting forth the terms
of the Transfer. After the receipt of a Drag-Along Notice, the Dragged Members
shall be obligated to Transfer all of its Units to the Proposed Purchaser upon
the terms and conditions set forth in the Drag-Along Notice; provided, however,
that (I) the terms and conditions set forth in the Drag-Along Notice shall apply
to the Units to be Transferred by the Dragging Member(s), (I) the purchase price
for all Units sold to the Proposed Purchaser shall be allocated among all of the
Members selling their Units pro rata in accordance with the number of Units
included in the sale (provided further that in no event shall the amount
allocated to each Class A Preferred Unit be less than the Liquidation Preference
in respect of such Class A Preferred Unit), (I) the closing of the purchase and
sale occurs shall occur within 180 days after the delivery of the Drag-Along
Notice, and (d) the consideration received in exchange for the Class A Units
consists wholly of cash, Publically Traded securities or a combination of cash
and Publically Traded securities.

11.5    Substitution of a Member.
(a)    A transferee of Units who satisfies the requirements of Sections 11.6 and
11.7 to become a Member shall succeed to all of the rights and interest of its
transferor in the Company. A transferee of a Member who does not satisfy such
conditions shall not have any right to vote, shall be entitled only to the
distributions to which its transferor otherwise would have been entitled and
shall have no other right to participate in the management of the business and
affairs of the Company or to become a Member, and the approval of such
transferee shall not be required for any Major Decision.
(b)    If a Member shall be dissolved, merged or consolidated, its successor in
interest shall have the same obligations and rights to profits or other
compensation that such Member would have had if it had not been dissolved,
merged or consolidated, except that the representative or successor shall not
become a substituted Member without satisfying the conditions of Sections 11.6
and 11.7. Such a successor in interest who satisfies those conditions shall
succeed to all of the rights and interests of its predecessor. A successor in
interest who does not satisfy those conditions shall not have any right to vote,
shall be entitled only to the distributions to which its predecessor otherwise
would have been entitled and shall have no right to participate in the
management of the business and affairs of the Company or to become a Member, and
the approval of such transferee shall not be required for any Major Decision.
(c)    No Transfer of any interest in the Company otherwise permitted under this
Agreement shall be effective for any purpose whatsoever until the transferee
shall have assumed the transferor’s obligations to the extent of the interest
Transferred, and shall have agreed to be bound by all the terms and conditions
hereof, by written instrument, duly acknowledged, in form and substance
reasonably satisfactory to the Board. Without limiting the foregoing, any
transferee that has not become a substituted Member shall nonetheless be bound
by the provisions of this Article XI with respect to any subsequent Transfer.
Upon admission of the transferee as a substituted Member, the transferor shall
have no further obligations under this Agreement with respect to that portion of
its interest Transferred to the transferee; provided, however, no Member or
former Member shall be released, either in whole or in part, from any liability
of such Member to the Company pursuant to this Agreement or otherwise which has
accrued through the date of such Transfer


46
12111833.11

--------------------------------------------------------------------------------





(whether as the result of a voluntary or involuntary Transfer) of all or part of
such Member’s interest in the Company unless the Board and the other Member
agrees to any such release.

11.6    Conditions to Substitution. As conditions to its admission as a Member,
such assignee, transferee or successor shall pay all reasonable and documented
expenses of the Company in connection with its admission as a substituted
Member.

11.7    Admission as a Member. No Person shall be admitted to the Company as a
Member until (a) such Person has assumed the obligations of this Agreement, and
(b) either (i) the Units or part thereof acquired by such Person have been
registered under the Securities Act, and any applicable state securities laws,
or (ii) the Board has received a favorable opinion of the transferor’s legal
counsel, or of other legal counsel reasonably acceptable to the Board, to the
effect that the Transfer of the Units to such Person is exempt from registration
under those Laws.

11.8    Regulatory Issue. The Wells Fargo Member has notified the Company that
one or more laws, rules, regulations or government orders that may be enacted in
the future (including without limitation those promulgated under the U.S.
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended (the “Dodd
Frank Act”)), or official interpretations thereof (or of any existing laws,
rules, or regulations, including without limitation the Dodd Frank Act), or
determinations by regulators thereunder (or under any existing laws, rules or
regulations, including without limitation the Dodd Frank Act), could limit the
ability of the Wells Fargo Member or its affiliates from directly or indirectly
holding certain investments, including the Units. In the event that (i) the
effect of any such law, rule, regulation, or government order, or interpretation
or determination, is later determined at any time by the Wells Fargo Member in
its reasonable and good faith judgment or by one of its regulators to prohibit
or restrain such Member from continuing to hold the Units, (ii) the Company has
notified the Wells Fargo Member that it is an entity that would be an Investment
Company but for the exclusions in Section 3(c)(1) and/or Section 3(c)(7) of the
Investment Company Act, or (iii) the Wells Fargo Member in its reasonable and
good faith judgment, or any of its regulators, determines that the Company has
become an entity that would be an Investment Company but for the exclusions in
Section 3(c)(1) and/or Section 3(c)(7) of the Investment Company Act,
notwithstanding anything to the contrary contained herein or any other agreement
between the Company and the Wells Fargo Member, the Wells Fargo Member shall be
entitled to transfer its Units, subject to applicable securities law, to one or
more unaffiliated third parties approved by the Board of Managers (which
approval will not be unreasonably withheld) without complying with any of the
transfer restrictions set forth in this Agreement, including without limitation,
Sections 11.2, 11.3 and 11.4, or any other agreement between the Wells Fargo
Member and the Company, and each assignee of the Wells Fargo Member shall
automatically have the rights and privileges of a Member. Upon the transfer of
its Units pursuant to this Section 11.8, the Wells Fargo Member shall cease to
be a Member for all purposes and, shall no longer be entitled to the rights of a
Member under this Agreement except in the instance of Section 10.5 (in which
event the term “Member” shall be deemed to refer only to an Original Member).

11.9    Initial Public Offering and Piggyback Registration Rights.
(a)    If the Company proposes to sell Units in an underwritten Initial Public
Offering and such Units are to include Units held by the Members, it is
acknowledged and affirmed


47
12111833.11

--------------------------------------------------------------------------------





that all Members shall be entitled to include their respective pro rata shares
of the total number of Units to be offered and sold by the Members in such
offering, subject to Section 11.9(c). The Members shall also be entitled to
receive customary demand and piggy-back registration rights with respect to
their Units held after the consummation of the Initial Public Offering or a SPAC
IPO, as hereinafter defined, on, and subject to, reasonable and customary terms
and conditions. Prior to the initiation of an Initial Public Offering
transaction, the Members and the Company shall use reasonable efforts to enter
into a customary registration rights agreement specifying the registration
rights described in this Section 11.9(a).
(b)    At any after the Effective Date and prior to the consummation of the
Initial Public Offering, each of Par, the Avista Parties and the DLJ IV Parties
(each an “IPO Demand Investor”) may request (i) registration under the
Securities Act of all or any portion of the Registrable Securities held by such
IPO Demand Investor pursuant to a Registration Statement on Form S-1 or any
successor form thereto or (ii) conversion of the Company to, or exchange of the
outstanding equity securities of the Company (other than the Class A Preferred
Units which shall be redeemed in accordance with Section 2.10) for equity
securities of, a special purpose acquisition company or a successor company
thereto (by acquisition, consolidation, merger or otherwise) (1) whose
securities (upon consummation of such transaction or upon consummation of a
public offering of securities registered under the Securities Act of 1933
initiated upon or as part of such transaction) are listed for trading or quoted
on a national securities exchange or traded over-the counter pursuant the OTC
Bulletin Board, (2) whose securities are registered under Section 12 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) is
subject to the periodic and current reporting requirements of Section 13 or
15(d) of the Exchange Act (a “SPAC IPO”), provided that in the case of (i) or
(ii) the valuation of the Company immediately prior to such request is equal to
or greater than $100,000,000 ((i) or (ii), an “IPO Registration”). A request for
an IPO Registration under clause (i) above shall specify the number of
Registrable Securities requested by such IPO Demand Investor to be included in
the IPO Registration. Upon receipt of any such request, the Company shall
promptly (but in no event later than 10 days following receipt thereof) deliver
notice of such request to all other IPO Demand Investors who shall then have 20
days from the date such notice is given to notify the Company in writing of
their desire to be included in such registration. The Company shall prepare and
file with (or confidentially submit to) the Securities and Exchange Commission a
Registration Statement on Form S-1 or any successor form thereto covering all of
the Registrable Securities that the IPO Demand Investors thereof have requested
to be included in such IPO Registration within 90 days after the date on which
the initial request is given and shall use its best efforts to cause such
Registration Statement to be declared effective by the Securities and Exchange
Commission as soon as practicable thereafter.
(c)    If an IPO Registration involves an underwritten offering and the managing
underwriter of the requested IPO Registration advises the Company and the IPO
Demand Investors in writing that in its reasonable and good faith opinion the
number of shares of Units proposed to be included in the IPO Registration,
including all Registrable Securities of the IPO Demand Investors and all other
shares of Units of the Company proposed to be included in such underwritten
offering, exceeds the number of shares of Units which can be sold in such
underwritten offering and/or the number of shares of Units proposed to be
included in such IPO Registration would adversely affect the price per share of
the Units proposed to be sold in such underwritten offering, the Company


48
12111833.11

--------------------------------------------------------------------------------





shall include in such IPO Registration (i) first, the shares of Units that the
Company proposes to sell, and (ii) second, the shares of Units proposed to be
included therein by the IPO Demand Investors, allocated among such Persons in
such manner as they may agree, but in the absence of any such agreement, then
pro rata among the IPO Demand Investors on the basis of the number of
Registrable Securities owned by each such holder.
(d)    Upon a request by an IPO Demand Investor of an IPO Registration each
holder of Units agrees that it will, and will cause its Affiliates to, and the
Company shall, as applicable:
(i)    if requested by the underwriter of the IPO Registration enter into a
customary lock-up agreement that shall not exceed 180 days;
(ii)    complete and execute all consents, questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents as may reasonably be
required or advisable in connection with an IPO Registration; provided that no
such Person shall be required to make any representations or warranties in
connection with an IPO Registration other than representations and warranties
regarding such Person and, if applicable, such Person’s intended method of
distribution;
(iii)    do all things reasonably necessary or advisable to effect any
recapitalization, reorganization, conversion, contribution and/or exchange of
Units into other equity interests and related reorganization of the Company and
its Subsidiaries in connection with such IPO Registration, including actions
required to effect a SPAC IPO; provided that any such recapitalization,
reorganization, conversion, contribution and/or exchange does not change the
relative rights, obligations and preferences of the Members with respect to
their ownership of Units;
(iv)    consent to additional appropriate and customary restrictions on the
Transfer of Units or other equity interests in the Company (or its successor)
which the Board determines may be required in order to permit compliance with
the Securities Act or other applicable law; and
(v)    use commercially reasonable efforts to accommodate any such other
reasonable actions required by the United States Securities and Exchange
Commission or similar governmental authority to effect the IPO Registration.
(e)    The Company shall be responsible for its own costs, fees and expenses in
connection with an IPO Registration and shall reimburse the holders of Units and
their Affiliates for the reasonable out–of–pocket costs, fees and expenses
(excluding underwriting discounts, selling commissions and similar fees)
incurred by them in connection with the IPO Registration.

ARTICLE XII.    
RESIGNATION, DISSOLUTION AND TERMINATION

12.1    Resignation. Except as otherwise provided herein, no Member shall have
any right to voluntarily resign from the Company. Notwithstanding the foregoing,
a Member shall be deemed


49
12111833.11

--------------------------------------------------------------------------------





to resign from the Company upon the Bankruptcy of such Member. When a transferee
of all or any portion of Units becomes a substituted Member pursuant to
Section 11.5, the transferring Member shall cease to be a Member with respect to
the portion of the Units so Transferred.

12.2    Dissolution. The Company shall be dissolved upon the occurrence of any
of the following:
(a)    An event that causes dissolution under this Agreement;
(b)    The unanimous approval of the Class A Unitholders and of the Class A
Preferred Unitholders; or
(c)    A decree of judicial dissolution.
A court may declare judicial dissolution if the Company cannot carry out its
business in conformity with its Articles of Organization and this Agreement.

12.3    Liquidation. Upon dissolution of the Company, the Board shall appoint in
writing one or more liquidators (who may be Members or Board Members) who shall
have full authority to wind up the affairs of the Company and to make a final
distribution as provided herein. The liquidator shall continue to operate the
Company properties with all of the power and authority of the Board. The steps
to be accomplished by the liquidator are as follows:
(a)    The liquidator shall pay all of the debts and liabilities of the Company
or otherwise make adequate provision therefor (including, without limitation,
the establishment of a cash escrow fund for contingent liabilities in such
amount and for such term as the liquidator may reasonably determine). The
liquidator shall then, by payment of cash or property (in the case of property,
valued as of the date of termination of the Company at its agreed value, as
determined by unanimous consent of the Members using a reasonable method of
valuation), distribute to the Members such amounts as are required to distribute
all remaining amounts to the Members in accordance with Article VII. For
purposes of this Article XII, a distribution of an asset or an undivided
interest in an asset in-kind to a Member shall be considered a distribution of
an amount equal to the fair market value of such asset or undivided interest.
Each Member shall have the right to designate another Person to receive any
property that otherwise would be distributed in kind to that Member pursuant to
this Section 12.3. No Member shall receive a distribution of property, other
than cash, if such Member is restricted from holding such property under the
BHCA or any other applicable law or regulation. If a Member is restricted from
holding such distributed property other than cash, such Member shall advise the
Company in writing a reasonable time prior to any proposed distribution, in
which event the Company shall take commercially reasonable efforts to sell such
property and distribute the proceeds to such Member, provided that (i) any such
sale of property shall be made on arms’ length terms, (ii) any taxable gain or
loss recognized by the Company attributable to such sale shall be allocated to
such Member, and (iii) such Member shall bear all of the expenses incurred by
the Company in connection with performing its obligations under this sentence.


50
12111833.11

--------------------------------------------------------------------------------





(b)    Any real property distributed to the Members shall be conveyed by special
warranty deed and shall be subject to the operating agreements and all Liens,
contracts and commitments then in effect with respect to such property, which
shall be assumed by the Members receiving such real property.
(c)    Except as expressly provided herein, the liquidator shall comply with any
applicable requirements of the Act and all other applicable Laws pertaining to
the winding up of the affairs of the Company and the final distribution of its
assets. Liquidation of the Company shall be completed within the time limits
imposed by Treasury Regulations § 1.704‑1(b)(2)(ii)(g).
(d)    The distribution of cash or property to the Members in accordance with
the provisions of this Section 12.3 shall constitute a complete return to the
Members of their respective Capital Contributions and a complete distribution to
the Members of their respective interests in the Company and all Company
property. Notwithstanding any other provision of this Agreement, no Member shall
have any obligation to contribute to the Company, pay to any other Member or pay
to any other Person any deficit balance in such Member’s Capital Account.

12.4    Certificate of Cancellation. Upon the completion of the distribution of
the Company’s assets as provided in this Article XII, the Company shall be
terminated and the Person acting as liquidator shall file a certificate of
cancellation and shall take such other actions as may be necessary to terminate
the Company.

ARTICLE XIII.    
NOTICES

13.1    Method of Notices. All notices required or permitted by this Agreement
shall be in writing and shall be hand delivered or sent by registered or
certified mail, or by facsimile if confirmed by return facsimile, and shall be
effective when personally delivered, or, if mailed, on the date set forth on the
receipt of registered or certified mail, or if sent by facsimile, upon receipt
of confirmation, if to the Class A Unitholders, the Class A Preferred
Unitholders or the Class B Unitholders, at their respective addresses set forth
on Exhibit A attached hereto, and if to the Company, to the following:
Laramie Energy, LLC
1401 Seventeenth Street, Suite 1400
Denver, Colorado 80202
Attn: Chief Executive Officer
Fax #: 303-339-4399
Email: rsboswell@laramie-energy.com
Any Member may give notice from time to time changing its respective address for
that purpose.

13.2    Computation of Time. In computing any period of time under this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall not be included. The last day of the period so
computed shall be included, unless it is a Saturday, Sunday or legal holiday, in
which event the period shall run until the end of the next day which is not a
Saturday, Sunday or legal holiday.


51
12111833.11

--------------------------------------------------------------------------------






ARTICLE XIV.    
CLASS B UNITS

14.1    Class B Units.
(a)    The Company shall issue to Incentive Member the Class B Units entitling
Incentive Member to distributions of profits of the Company after Payout No. 1,
and such Class B Units, with respect to the issuance to Incentive Member, shall
not be subject to vesting. Incentive Member shall have the ability to issue an
interest in Incentive Member attributable to a portion of such Class B Units to
certain key employees of the Company (or its subsidiaries); provided, however,
that (i) if Incentive Member desires to issue an interest in Incentive Member
attributable to a portion of such Class B Units to such an employee, Incentive
Member shall obtain the approval of the Board of Managers prior to making such
issuance, and (ii) if the Company directs Incentive Member to issue an interest
in Incentive Member attributable to a portion of such Class B Units to such an
employee, Incentive Member shall execute all documents necessary to issue such
interest as directed by the Company.
(b)    In connection with an issuance of an interest to Incentive Member
attributable to a portion of Incentive Member’s Class B Units to an employee,
Incentive Member and such employee shall execute a Unit Grant Agreement (the
“Grant Agreement”) on terms and conditions (including vesting and the right of
Incentive Member to repurchase vested Class B Units from the subject employee)
as the Board of Managers shall approve.
(c)    Class B Units shall be considered non-voting securities and shall not
entitle the holders thereof to have any voting rights with respect to any
Company matter. Members holding Class B Units shall be subject in all respects
to this Agreement, including provisions relating to the Disposition of such
Class B Units, information rights with respect to the Company, and competition
and confidentiality.
(d)    The Class B Units are issued in consideration of services rendered and to
be rendered by the holders for the benefit of the Company and its subsidiaries.
The Class B Units are intended to constitute “profits interests” as that term is
used in Revenue Procedures 93-27 and 2001-43 or, to the extent Revenue
Procedures 93-27 and 2001-43 are superseded by the proposed regulations
referenced in IRS Notice 2005-43, then to the extent such regulations are
applicable, if at all, to such Class B Units. Each Member who holds Class B
Units agrees, whether directly or indirectly through its equity owners, to
provide to the Company and its subsidiaries such advice, consultation, and other
services as the Company or such subsidiary may reasonably request.
(e)    Following the promulgation, if any, of final regulations and associated
guidance by the Treasury Department and IRS regarding the tax consequences
associated with the issuance or transfer of partnership interests in exchange
for the performance of services, the Members and the holders of Class B Units
agree that the Company is authorized and directed to amend this Agreement, if
necessary and/or elect (on behalf of the Company, and each of its Members and
the holders of Class B Units) to have the liquidation value safe harbor
contemplated by Proposed Treasury Regulations § 1.83-3(l) and by the revenue
procedure contemplated by IRS Notice 2005-43 (or the corresponding provisions of
any such final Treasury Regulations or associated guidance)


52
12111833.11

--------------------------------------------------------------------------------





apply irrevocably with respect to all Class B Units transferred in connection
with the performance of services. The Company and each Member (including any
Member obtaining a Membership Interest in exchange for the performance of
services and any person to whom a Membership Interest in the Company is
transferred) shall comply with all requirements associated with any such changes
to this Agreement or such election while the election remains effective.
(f)    Notwithstanding the foregoing, nothing in this Agreement shall prohibit
the direct or indirect holder of a Class B Unit from filing an election under
Code § 83(b) with respect to such Class B Units, and the Company agrees not to
take any actions that are inconsistent with any such election. Each holder of a
Class B Unit acknowledges and agrees that such holder should consult with such
holder’s tax advisor to determine the tax consequences of filing or not filing
an election under Code § 83(b). Each such holder acknowledges that it is the
sole responsibility of such holder, and not the Company, to file a timely
election under Code § 83(b) even if such holder requests the Company or its
representatives to make such filing on behalf of such holder.

ARTICLE XV.    
GENERAL PROVISIONS

15.1    Amendment.
(a)    Subject to Sections 5.2(l), 5.11 and 15.1(b), this Agreement may not be
amended (by merger, consolidation or otherwise) except by an instrument in
writing signed by the Class A Unitholders whose aggregate Class A Unit Sharing
Percentages exceed 67%.
(b)    Notwithstanding Section 15.1(a), no amendment to this Agreement (i) to
increase the obligation of any Member to contribute capital to the Company or
that would alter such Member’s limited liability for Company debts and
liabilities or (ii) which would disproportionately and adversely affect the
rights of any Member, other than in a de minimis, non-economic respect compared
to the other Members, may be made without the prior written consent of such
Member.
(c)    The Board shall have the authority to amend this Agreement to give effect
to the provisions of the Bipartisan Budget Act of 2015 and any Treasury
Regulations or other administrative pronouncements promulgated thereunder and
each Member agrees to be bound by the provisions of any such amendment; provided
that the Board shall not amend this Agreement without the prior written consent
of any Member that would be adversely affected by such amendment.

15.2    Waiver. Except as otherwise provided herein, rights hereunder may not be
waived except by an instrument in writing signed by the party sought to be
charged with the waiver.

15.3    Confidentiality. Each Member and Board Member will keep confidential and
not use, reveal, provide or transfer to any third party any Confidential
Information it obtains or has obtained concerning the Company, except (I) to the
extent that disclosure to a third party is required by applicable Law;
(I) information which, at the time of disclosure, is generally available to the
public (other than as a result of a breach of this Agreement or any other
confidentiality agreement to which such Person is a party or of which it has
knowledge), as evidenced by generally available


53
12111833.11

--------------------------------------------------------------------------------





documents or publications; (I) information that was in its possession prior to
disclosure (as evidenced by appropriate written materials) and was not acquired
directly or indirectly from the Company; (I) to the extent disclosure is
necessary or advisable, to its or the Company’s employees, consultants or
advisors for the purpose of carrying out their duties hereunder; (I) to banks or
other financial institutions or agencies or any independent accountants or legal
counsel or investment advisors employed by the Board (in carrying out its duties
on behalf of the Board or the Company), or any Member, to the extent disclosure
is necessary or advisable: (i) in the case of the Board, to obtain financing for
the Company or in connection with a sale of the Company’s assets; and (ii) in
the case of any Member, in connection with a sale of such Member’s Units in the
Company; (I) to the extent necessary, disclosure to third parties to enforce
this Agreement, (I) to a Member or Board Member or to their respective
Affiliates; provided, however, that in each case of disclosure pursuant to (d),
(e) or (g), the Persons to whom disclosure is made agree to be bound by this
confidentiality provision, (h) to direct and indirect investors in a Member in
substantially the same manner as information regarding the disclosing person’s
other portfolio investments are shared with such investors, or (i) in the case
of any Member, in response to any request by a regulatory authority having
jurisdiction over the business of such Member. The obligation of each Member and
Board Member not to disclose Confidential Information except as provided herein
shall not be affected by the termination of this Agreement or the replacement of
any Board Member or any Member. Notwithstanding the foregoing or anything to the
contrary in this Agreement, any Member or Board Member (and any employee,
representative or agent of such Person) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
transactions provided for by this Agreement, and all materials of any kind
(including opinions or other tax analysis) that are provided to it relating to
such tax treatment and tax structure, except that (1) tax treatment and tax
structure shall not include the identity of any existing or future Member or
Board Member, or any of their respective Affiliates, other than the disclosing
party, and (2) this sentence shall not permit disclosure to the extent that
nondisclosure is necessary in order to comply with applicable Laws, including,
without limitation, federal and state securities Laws.

15.4    Public Announcements. Except as required by Law, no Member shall make
any press release or other public announcement or public disclosure relating to
this Agreement, the subject matter of this Agreement or the activities of the
Company without the consent of the Board and the Members; provided, however,
that Par may disclose its investment in the Company in its filings with the
Securities and Exchange Commission and/or its investor presentations and related
materials with the approval of the chief executive officer or the chief
financial officer of the Company.

15.5    Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, excluding its conflicts of laws
rules.

15.6    Dispute Resolution; Arbitration.
(a)    Each Member agrees to attempt in good faith to resolve disputes prior to
submitting such disputes to determination by arbitration. Within five days
following delivery of written notice by one party to the other of a perceived
breach or other dispute subject to arbitration,


54
12111833.11

--------------------------------------------------------------------------------





a senior executive of each Member will meet together in person (or if agreed by
both parties, via telephone) to discuss ways to correct the dispute prior to
taking further action.
(b)    Each Member, on its own behalf and on behalf of the Company, hereby
submits all controversies, claims and matters of difference arising under or
relating to this Agreement or the Company to arbitration in accordance with the
provisions and procedures set forth in Schedule 15.6 attached hereto. Without
limiting the generality of the foregoing, the following shall be considered
controversies for this purpose: (i) all questions relating to the interpretation
or breach of this Agreement, (ii) all questions relating to any representations,
negotiations and other proceedings leading to the execution of this Agreement,
the formation of the Company, or the issuance of Units, and (iii) all questions
as to whether the right to arbitrate any such question exists. Notwithstanding
the foregoing, each Member shall have the right to seek and obtain such
temporary or preliminary injunctive relief from a court of competent
jurisdiction to which it may be entitled pending a final determination by
arbitration of the dispute to which such relief relates.
(c)    Any dispute and related dispute resolution shall be subject to the
provisions of Section 15.3 or such other provisions regarding confidentiality as
the Members and the Company may agree.

15.7    Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any jurisdiction, such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of the remaining provisions of
this Agreement or the validity, legality or enforceability of the offending
provision as to any other Person or circumstance or in any other jurisdiction.

15.8    Specific Performance. The Members expressly agree that the remedies
available at Law for the breach of any of the obligations of the Parties under
this Agreement are inadequate in view of the complexities and uncertainties in
measuring the actual damages that would be sustained by reason of the failure of
a Party to comply fully with such obligations, and the uniqueness of business
arrangement between the Parties. Accordingly, each of the obligations specified
herein shall be, and is hereby expressly made, enforceable by specific
performance.

15.9    Headings. Article, Section and other subdivision headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

15.10    Entire Agreement; Conflicts. This Agreement, including all exhibits,
schedules and attachments hereto, embody the entire understanding and agreement
among the parties concerning the Company and supersede any and all prior
negotiations, understandings or agreements in regard thereto.

15.11    Transaction Costs. Except as specifically provided in this Agreement,
each Member shall bear its own costs and expenses, including costs and expenses
of its agents, representatives, attorneys and accountants, incurred in
connection with the negotiation, drafting, execution, delivery and performance
of this Agreement and the transactions contemplated hereby, including
transactions


55
12111833.11

--------------------------------------------------------------------------------





pursuant to Article XI hereof; provided that, for the avoidance of doubt, the
Members acknowledge and agree that the Company shall pay any fees, costs and
expenses reasonably incurred by the Avista Parties, the EnCap Members and Par in
connection with the EnCap Unit Purchase Agreement and the redemption transaction
contemplated thereby and negotiation, preparation and execution of this
Agreement.

15.12    References. References to a Member, Board Member or Company officer,
including by use of a pronoun, shall be deemed to include masculine, feminine,
singular, plural, individuals, partnerships or corporations where applicable.
References in this Agreement to terms in the singular shall include the plural
and vice versa. The words “include,” “includes” and “including” are deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of similar import.

15.13    U.S. Dollars. References herein to “Dollars” or “$” shall refer to U.S.
dollars and all payments and all calculations of amount hereunder shall be made
in Dollars.

15.14    Counterparts. This instrument may be executed in any number of
counterparts each of which shall be considered an original.

15.15    Additional Documents. The Members hereto covenant and agree to execute
such additional documents and to perform additional acts as are or may become
necessary or convenient to carry out the purposes of this Agreement.

15.16    No Third Party Beneficiaries. This Agreement is for the sole benefit of
the Members and Board Members, and no other Person is intended to be a
beneficiary of this Agreement or shall have any rights hereunder, except that
Company officers shall also have the rights of indemnification and exculpation
under Section 5.7.
[Signatures on next page.]



The parties have executed this Agreement to be effective as of the Effective
Date.
MEMBERS:
PAR PICEANCE ENERGY EQUITY LLC,
a Delaware limited liability company
By: Par Pacific Holdings, Inc., its Sole Member
By:    /s/ William Monteleone    
William Monteleone
Chief Financial Officer


56
12111833.11

--------------------------------------------------------------------------------





/s/ Robert S. Boswell                    
ROBERT S. BOSWELL
ACP LE, L.P.

By: ACP LE, Corp., its General Partner


By:     /s/ Greg Evans                 
    Greg Evans
President
ACP LE (OFFSHORE), L.P.

By:     ACP LE (Offshore), Corp., its General     Partner


By:     /s/ Greg Evans                        Greg Evans
    President


WELLS FARGO CENTRAL PACIFIC HOLDINGS, INC.


By:    /s/ William B. Wiener    
Name:    William B. Wiener
Title:    Vice President    
DLJ MERCHANT BANKING PARTNERS IV, L.P.

By:    aPriori Capital Partners IV, L.P., its General
Partner




12111833.11

--------------------------------------------------------------------------------





By:    aPriori Capital Partners IV GP LLC, its     General
Partner


By:    /s/ Susan C. Schnabel    
Susan C. Schnabel
Authorized Person


12111833.11

--------------------------------------------------------------------------------







LARAM HOLDINGS II, LLC

By:    aPriori Capital Partners IV LLC,
    its managing member


By:    /s/ Susan C. Schnabel    
    Susan C. Schnabel
    Authorized Person


MESA PICEANCE LLC





By:    /s/ Patrick Swearingen        

    Patrick Swearingen

    Vice President and Secretary
LARAMIE ENERGY EMPLOYEE HOLDINGS, LLC
By: Laramie Energy, LLC, its manager
By:    /s/ Robert S. Boswell     
    Robert S. Boswell
    Chief Executive Officer
/s/ Steven A. Webster    
STEVEN A. WEBSTER


12111833.11

--------------------------------------------------------------------------------







BLACK HILLS EXPLORATION AND PRODUCTION, INC.
By: /s/ Richard Kinzley    
Name: Richard Kinzley    
Title: Senior Vice President and CFO    




12111833.11